Case:19-12400-JGR Doc#:309 Filed:01/29/21          Entered:01/29/21 18:35:36 Page1 of 49




                          UNITED STATE BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO
 In re:                                )
                                       )
 SKYFUEL, INC.,                        )    Case No. 19-12400-JGR
                                       )    Chapter 11
                Debtor.                )

               DISCLOSURE STATEMENT, PURSUANT TO 11 U.S.C. § 1125,
                 FOR PLAN OF REORGANIZATION FOR SKYFUEL, INC.

                                  David W. Parham, Esq.
                                  Texas SBN: 15459500
                                   Amy M. Leitch, Esq.
                                 Colorado Bar. No. 46837
                                    AKERMAN LLP
                                2001 Ross Avenue, Suite 3600
                                     Dallas, TX 75201
                                 Telephone: (214) 720-4300
                                  Facsimile: (214) 981-9339

              ATTORNEYS FOR THE DEBTOR AND DEBTOR-IN-POSSESSION




 DATED: January 29, 2021




 52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21   Entered:01/29/21 18:35:36 Page2 of 49




      ALL CREDITORS ARE ADVISED AND ENCOURAGED TO READ THIS
 DISCLOSURE STATEMENT AND THE DEBTOR’S PLAN OF REORGANIZATION, A
 COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT A, IN THEIR ENTIRETY BEFORE
 VOTING TO ACCEPT OR REJECT THE PLAN.

       THE PLAN PROVIDES FOR RELEASES OF, AND INJUNCTIVE RELIEF TO
 PROTECT, CERTAIN PERSONS OR ENTITIES. THE SCOPE OF THE RELEASES AND
 INJUNCTION ARE DEFINED IN ARTICLE XII OF THE PLAN AND SECTION III OF THE
 DISCLOSURE STATEMENT. IF THE PLAN IS CONFIRMED, ALL PERSONS AND
 ENTITIES SPECIFIED IN THESE PROVISIONS OF THE PLAN WILL BE RELEASED
 FROM THE CLAIMS OF THE DEBTOR AND ANY CREDITOR AND PARTY-IN-INTEREST
 IN THIS CASE.

       THIS DISCLOSURE STATEMENT AND ITS RELEASED DOCUMENTS ARE THE
 ONLY DOCUMENTS AUTHORIZED BY THE BANKRUPTCY COURT TO BE USED IN
 CONNECTION WITH THE SOLICITATION OF VOTES TO ACCEPT THE PLAN. THIS
 INTRODUCTION AND SUMMARY IS QUALIFIED IN ITS ENTIRETY BY THE
 REMAINING PORTIONS OF THIS DISCLOSURE STATEMENT AND THIS DISCLOSURE
 IN TURN IS QUALIFIED, IN ITS ENTIRETY, BY THE PLAN. THE PLAN IS AN INTEGRAL
 PART OF THIS DISCLOSURE STATEMENT AND ANY HOLDER OF ANY CLAIM OR
 INTEREST SHOULD READ AND CONSIDER THE PLAN CAREFULLY IN LIGHT OF THIS
 DISCLOSURE STATEMENT IN MAKING AN INFORMED JUDGMENT ABOUT THE
 PLAN. THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
 MADE ONLY AS OF THE DATE HEREOF UNLESS OTHERWISE SPECIFIED, AND THERE
 CAN BE NO ASSURANCE THAT THE STATEMENTS CONTAINED HEREIN WILL BE
 CORRECT AT ANY TIME AFTER SUCH DATE. IN THE EVENT OF ANY
 INCONSISTENCY BETWEEN THIS DISCLOSURE STATEMENT AND THE PLAN, THE
 PLAN CONTROLS. ALL CAPITALIZED TERMS USED IN THIS DISCLOSURE
 STATEMENT SHALL HAVE THE DEFINITIONS ASCRIBED TO THEM IN THE PLAN
 UNLESS OTHERWISE DEFINED HEREIN. ALL EXHIBITS TO THIS DISCLOSURE
 STATEMENT ARE INCORPORATED INTO AND ARE A PART OF THIS DISCLOSURE
 STATEMENT AS IF SET FORTH IN FULL HEREIN.

      NO REPRESENTATION CONCERNING THE DEBTOR IS AUTHORIZED OTHER
 THAN AS SET FORTH HEREIN. ANY REPRESENTATIONS OR INDUCEMENTS MADE,
 WHICH ARE OTHER THAN AS CONTAINED HEREIN, SHOULD NOT BE RELIED UPON
 IN ARRIVING AT A DECISION ABOUT THE PLAN.

      THE INFORMATION CONTAINED HEREIN HAS NOT BEEN SUBJECT TO AUDIT.
 FOR THAT REASON, AS WELL AS THE COMPLEXITY OF THE DEBTOR’S BUSINESS
 AND FINANCIAL AFFAIRS, AND THE IMPOSSIBILITY OF MAKING ASSUMPTIONS,
 ESTIMATES, AND PROJECTIONS WITH COMPLETE ACCURACY, THE DEBTOR IS
 UNABLE TO WARRANT OR REPRESENT THAT THE INFORMATION CONTAINED
 HEREIN IS WITHOUT INACCURACY, ALTHOUGH EVERY REASONABLE EFFORT HAS
 BEEN MADE TO ENSURE THAT SUCH INFORMATION IS ACCURATE. THIS
 DISCLOSURE STATEMENT INCLUDES FORWARD LOOKING STATEMENTS BASED



 52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21   Entered:01/29/21 18:35:36 Page3 of 49




 LARGELY ON THE DEBTOR’S CURRENT EXPECTATIONS AND PROJECTIONS ABOUT
 FUTURE EVENTS AND FINANCIAL TRENDS AND ARE SUBJECT TO A NUMBER OF
 RISKS, UNCERTAINTIES, AND ASSUMPTIONS. IN PARTICULAR, STATEMENTS
 USING WORDS SUCH AS “BELIEVE,” “MAY,” “ESTIMATE,” “CONTINUE,”
 “ANTICIPATE,” “INTEND,” “EXPECT,” AND SIMILAR EXPRESSIONS IDENTIFY THESE
 FORWARD-LOOKING STATEMENTS. IN LIGHT OF THESE RISKS AND
 UNCERTAINTIES, THE FORWARD-LOOKING EVENTS AND CIRCUMSTANCES
 DISCUSSED IN THIS DISCLOSURE STATEMENT MAY NOT OCCUR, AND ACTUAL
 RESULTS COULD DIFFER MATERIALLY FROM THOSE ANTICIPATED IN THE
 FORWARD-LOOKING STATEMENTS. CONSEQUENTLY, THE PROJECTED FINANCIAL
 INFORMATION AND OTHER FORWARD-LOOKING STATEMENTS CONTAINED
 HEREIN SHOULD NOT BE REGARDED AS REPRESENTATIONS BY THE DEBTOR, THE
 REORGANIZED DEBTOR, THEIR ADVISORS, OR ANY OTHER PERSON THAT THE
 PROJECTED FINANCIAL CONDITIONS OR RESULTS OF OPERATIONS CAN OR WILL
 BE ACHIEVED. EXCEPT AS OTHERWISE REQUIRED BY LAW, NEITHER THE DEBTOR
 NOR THE REORGANIZED DEBTOR UNDERTAKES ANY OBLIGATIONS TO UPDATE
 OR REVISE PUBLICLY ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A
 RESULT OF NEW INFORMATION, FUTURE EVENTS, OR OTHERWISE FOLLOWING
 APPROVAL OF THIS DISCLOSURE STATEMENT BY THE BANKRUPTCY COURT.

      THIS DISCLOSURE STATEMENT HAS BEEN PREPARED PURSUANT TO
 SECTION 1125 OF THE BANKRUPTCY CODE AND RULE 3016(B) OF THE FEDERAL
 RULES OF BANKRUPTCY PROCEDURE AND IS NOT NECESSARILY IN ACCORDANCE
 WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER SIMILAR LAWS. THIS
 DISCLOSURE STATEMENT WAS NOT FILED WITH THE SECURITIES AND EXCHANGE
 COMMISSION OR ANY STATE AUTHORITY, AND NEITHER THE SECURITIES AND
 EXCHANGE COMMISSION NOR ANY STATE AUTHORITY HAS PASSED UPON THE
 ACCURACY OR ADEQUACY OF THIS DISCLOSURE STATEMENT OR UPON THE
 MERITS OF THE PLAN.

      AS TO CONTESTED MATTERS, EXISTING LITIGATION INVOLVING, OR
 POSSIBLE ADDITIONAL LITIGATION TO BE BROUGHT BY, OR AGAINST, THE
 DEBTOR, ADVERSARY PROCEEDINGS, AND OTHER ACTIONS OR THREATENED
 ACTIONS, THIS DISCLOSURE STATEMENT SHALL NOT CONSTITUTE OR BE
 CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, A STIPULATION, OR
 A WAIVER, BUT RATHER AS A STATEMENT MADE WITHOUT PREJUDICE SOLELY
 FOR SETTLEMENT PURPOSES, WITH FULL RESERVATION OF RIGHTS, AND IS NOT
 TO BE USED FOR ANY LITIGATION PURPOSE WHATSOEVER BY ANY PERSON,
 PARTY OR ENTITY. AS SUCH, THIS DISCLOSURE STATEMENT SHALL NOT BE
 ADMISSIBLE IN ANY NON-BANKRUPTCY PROCEEDING INVOLVING THE DEBTOR
 OR ANY OTHER PARTY-IN-INTEREST, NOR SHALL IT BE CONSTRUED TO BE
 CONCLUSIVE ADVICE ON THE TAX, SECURITIES, FINANCIAL OR OTHER EFFECTS
 OF THE PLAN AS TO HOLDERS OF CLAIMS AGAINST OR EQUITY INTERESTS IN THE
 DEBTOR.




 52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                                                Entered:01/29/21 18:35:36 Page4 of 49




                                                         TABLE OF CONTENTS

 I.    INTRODUCTION AND SUMMARY ................................................................................................. 1
       A. Definitions and Exhibits................................................................................................................ 2
              (1) Definitions............................................................................................................................. 2
              (2) Exhibits ................................................................................................................................. 2
       B.     Notice to Creditors ........................................................................................................................ 2
              (1) Purpose of Disclosure Statement .......................................................................................... 2
       C.     Inquiries ........................................................................................................................................ 4
 II.   OVERVIEW OF THE DEBTOR’S OPERATIONS, THE BANKRUPTCY CASE, AND
       ESTIMATION OF CLAIMS ................................................................................................................ 4
       A. The Debtor’s Prepetition Business Operations and Corporate Structure ...................................... 4
       B.     The Bankruptcy Case .................................................................................................................... 4
              (1) Commencement of this Bankruptcy Case ............................................................................. 4
              (2) The Sale Process ................................................................................................................... 4
              (3) Estimation of Claims............................................................................................................. 6
 III. OVERVIEW OF THE PLAN ............................................................................................................... 6
       A. General .......................................................................................................................................... 6
       B.     Administrative Expense Claims .................................................................................................... 6
              (1) Administrative Expense Claim Applications and Deadline .................................................. 6
              (2) Treatment of Allowed Administrative Expense Claims ....................................................... 7
              (3) Administrative Tax Claims ................................................................................................... 7
              (4) Section 505............................................................................................................................ 7
       C.     Summary Table of Classification and Treatment of Claims and Equity Interests under
              the Plan.......................................................................................................................................... 7
       D. Provisions Governing Distributions under the Plan ...................................................................... 9
              (1) Record Date for Distributions ............................................................................................... 9
              (2) Delivery of Distributions ...................................................................................................... 9
                      (a) General Provisions; Undeliverable Distributions ......................................................... 9
                      (b) Unclaimed Distributions ............................................................................................. 10
              (3) Transactions on Business Days ........................................................................................... 10
              (4) Time Bar to Cash Payments by Check................................................................................ 10
              (5) Compliance with Tax Requirements ................................................................................... 10
              (6) No Payments of Fractional Dollars ..................................................................................... 11
              (7) Interest on Claims ............................................................................................................... 11
              (8) Setoff and Recoupment ....................................................................................................... 11
       E.     Means for Implementation and Execution of the Plan ................................................................ 11
              (1) Overview ............................................................................................................................. 11

                                                                               i
 52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                                             Entered:01/29/21 18:35:36 Page5 of 49



              (2) Sale of the Debtor’s Assets ................................................................................................. 11
              (3) Distributions Under the Plan ............................................................................................... 12
              (4) Distribution of the Assets Under the Plan........................................................................... 12
              (5) Corporate Existence ............................................................................................................ 12
              (6) Vesting of Assets Free and Clear ........................................................................................ 12
              (7) No Assumption of Liabilities .............................................................................................. 13
              (8) New Organizational Documents ......................................................................................... 13
              (9) Directors and Officers of Reorganized Debtor ................................................................... 13
              (10) Operations of the Debtor Between the Confirmation Date and the Effective Date ............ 13
              (11) Term of Injunctions or Stays............................................................................................... 13
      F.      Treatment of Disputed Claims and Objections to Claims ........................................................... 13
              (1) Objection Deadline ............................................................................................................. 13
              (2) Creditor Response to Objection .......................................................................................... 14
              (3) No Waiver of Right to Object ............................................................................................. 14
              (4) Allowance of Disputed Claims ........................................................................................... 14
              (5) Amendments to Claims; Claims Filed After the Confirmation Date .................................. 14
              (6) No Distribution Pending Allowance ................................................................................... 15
              (7) Disputed Claims Reserve .................................................................................................... 15
      G. Treatment of Executory Contracts .............................................................................................. 15
      H. Conditions Precedent to Effective Date of the Plan .................................................................... 15
              (1) Conditions Precedent to Confirmation and the Effective Date ........................................... 15
              (2) Non-Occurrence of the Effective Date................................................................................ 16
              (3) Notice of the Effective Date ............................................................................................... 16
      I.      Release, Exculpation, Injunction and Related Provisions ........................................................... 16
              (1) Compromise and Settlement ............................................................................................... 16
              (2) Releases by the Debtor........................................................................................................ 17
              (3) Exculpation ......................................................................................................................... 17
              (4) Third Party Releases ........................................................................................................... 18
              (5) Injunction ............................................................................................................................ 18
              (6) Releases of Liens ................................................................................................................ 19
      J.      Retention of Jurisdiction ............................................................................................................. 19
              (1) Failure of Bankruptcy Court to Exercise Jurisdiction ......................................................... 21
              (2) No Creation of Jurisdiction ................................................................................................. 21
              (3) Retention and Preservation of General Rights .................................................................... 21
              (4) Retention and Preservation of Specific Rights ................................................................... 21
      K. Miscellaneous Provisions............................................................................................................ 22


                                                                            ii
 52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                                             Entered:01/29/21 18:35:36 Page6 of 49



              (1) Payment of Statutory Fees .................................................................................................. 22
              (2) Modification of Plan ........................................................................................................... 22
              (3) Revocation or Withdrawal of the Plan ................................................................................ 22
              (4) Substantial Consummation of Plan ..................................................................................... 22
              (5) Exercise of Liens................................................................................................................. 23
              (6) Rights to Payment, Pro Rata Distributions ......................................................................... 23
              (7) Successors and Assigns....................................................................................................... 23
              (8) Binding Effect ..................................................................................................................... 23
              (9) Confirmation Order Controls .............................................................................................. 23
              (10) Governing Law ................................................................................................................... 23
              (11) Severability ......................................................................................................................... 23
              (12) Automatic Stay.................................................................................................................... 24
              (13) Reservation of Rights.......................................................................................................... 24
              (14) Section 1146 Exemption ..................................................................................................... 24
              (15) Section 1125(e) Good Faith Compliance ............................................................................ 24
              (16) Further Assurances.............................................................................................................. 24
              (17) Service of Documents ......................................................................................................... 24
              (18) Notices and Distributions .................................................................................................... 25
              (19) Filing of Additional Documents ......................................................................................... 25
              (20) Incorporation of Exhibits .................................................................................................... 25
              (21) No Admissions .................................................................................................................... 25
              (22) No Stay of Confirmation Order .......................................................................................... 25
              (23) Aid and Recognition ........................................................................................................... 26
 IV. ALTERNATIVES TO THE PLAN .................................................................................................... 26
       A. Alternative plan ........................................................................................................................... 26
       B.     Liquidation Under Chapter 7 of the Bankruptcy Code ............................................................... 26
 V. CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN .................................... 27
 VI. SOLICITATION AND VOTING PROCEDURES ............................................................................ 27
       A. Solicitation Package .................................................................................................................... 27
              (1) Contents of Solicitation Package ........................................................................................ 27
              (2) Distribution of Solicitation Package ................................................................................... 28
       B.     Voting Instructions and General Tabulation Procedures ............................................................ 28
              (1) Voting Record Dates ........................................................................................................... 28
              (2) Voting Deadline .................................................................................................................. 28
              (3) Tabulation Procedures ........................................................................................................ 30
 VII. CONFIRMATION PROCEDURES ................................................................................................... 33


                                                                           iii
 52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                                                Entered:01/29/21 18:35:36 Page7 of 49



         A. Confirmation Hearing ................................................................................................................. 33
         B.    Statutory Requirements for Confirmation of the Plan ................................................................ 34
                (1) Best Interests of Creditors Test ........................................................................................... 35
                (2) Feasibility............................................................................................................................ 36
                (3) Acceptance by Impaired Classes......................................................................................... 36
                (4) Confirmation Without Acceptance by All Impaired Classes .............................................. 37
                (5) No Unfair Discrimination ................................................................................................... 37
                (6) Fair and Equitable Test ....................................................................................................... 37
         C.    Contact for More Information ..................................................................................................... 38
 VIII.      PLAN-RELATED RISK FACTORS AND ALTERNATIVES TO CONFIRMATION
         AND CONSUMMATION OF THE PLAN ........................................................................................ 38
         A. Certain Bankruptcy Law Considerations .................................................................................... 38
                (1) Parties-in-Interest May Object to the Debtor’s Classification of Claims and Equity
                    Interests ............................................................................................................................... 38
                (2) Failure to Satisfy Vote Requirement................................................................................... 38
                (3) Debtor May Not be Able to Secure Confirmation of the Plan ............................................ 39
                (4) Nonconsensual Confirmation.............................................................................................. 39
                (5) Debtor May Object to the Amount or Classification of a Claim ........................................ 40
                (6) Risk of Non-Occurrence of the Effective Date ................................................................... 40
                (7) Contingencies Not to Affect Votes of Impaired Classes to Accept or Reject the Plan....... 40
         B.    Risk Factors That May Affect Distributions Under the Plan ...................................................... 40
                (1) Debtor Cannot State with any Degree of Certainty What Recovery Will Be
                    Available to Holders of Allowed Claims in Voting Classes ............................................... 40
         C.    Disclosure Statement Disclaimer ................................................................................................ 40
                (1) Information Contained Herein is for Soliciting Votes ........................................................ 40
                (2) No Legal or Tax Advice is Provided to You by this Disclosure Statement ........................ 40
                (3) No Admissions Made.......................................................................................................... 41
                (4) Failure to Identity Litigation Claims or Projected Objections ............................................ 41
                (5) No Waiver of Rights to Object or Right to Recover Transfers and Assets......................... 41
                (6) Information Was Provided by the Debtor and Was Relied Upon by the Debtor’s
                    Advisors .............................................................................................................................. 41
                (7) Potential Exists for Inaccuracies, and the Debtor Has No Duty to Update ......................... 41
                (8) No Representations Outside the Disclosure Statement Are Authorized ............................. 42
         D. Liquidation Under Chapter 7 ...................................................................................................... 42
 IX. CONCLUSION ................................................................................................................................... 42




                                                                              iv
 52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21               Entered:01/29/21 18:35:36 Page8 of 49




 I.       INTRODUCTION AND SUMMARY

        This Disclosure Statement (“Disclosure Statement”) is Filed pursuant to the requirements
 of Section 1125 of Title 11 of the United States (the “Bankruptcy Code”). This Disclosure
 Statement is intended to provide adequate, necessary, and material information to enable holders
 of Claims in the above-captioned bankruptcy case (the “Bankruptcy Case”), pending before the
 United States Bankruptcy Court for the District of Colorado (the “Bankruptcy Court”), to make
 reasonably informed judgments about the Plan of Reorganization (the “Plan”) submitted by
 SkyFuel, Inc. (the “Debtor”). The Debtor is soliciting votes to accept the Plan.

        The hearing to consider confirmation of the Plan (the “Confirmation Hearing”) is
 scheduled for [●], 2021, at [●] a.m., prevailing Mountain Time.

        The Plan provides for a Sale of the equity interests of the Debtor to Zhongxn Kaidi Electric
 Power Engineering Co., Ltd f/k/a China Kaidi Electric Power Engineering Co., Ltd., and/or its
 assignee (“Kaidi”) for $2,100,000 (the “Purchase Price”), and the payment of Allowed Claims
 from the Proceeds of the Sale. In particular, the Plan contemplates as follows:

                (1)    payment in full in cash by the Debtor or Reorganized Debtor either on or
                       after the Effective Date to holders of Allowed Administrative Expense
                       Claims;

                (2)    payment in full in cash by the Debtor or Reorganized Debtor either on or
                       after the Effective Date to holders of Allowed Priority Claims;

                (3)    payment in cash by the Debtor or Reorganized Debtor in one or more
                       tranches to holders of Allowed General Unsecured Claims on a pro rata
                       basis, with the first installment of not less than 75% of each Allowed
                       General Unsecured Claim to be made on the Effective Date or as soon as
                       practicable thereafter, and the second installment, if any, which shall consist
                       of the remainder of the Proceeds up to the full amount of each Allowed
                       General Unsecured Claim, to be paid by the 180th day after the Effective
                       Date or as soon as practicable thereafter, not to exceed one (1) year from
                       the Effective Date;

                (4)    cancellation of existing Equity Interests on the Effective Date, with the
                       holders of the existing Equity Interests to retain their economic interests to
                       receive the Excess Proceeds after payment of all Allowed Claims, provided,
                       provided, however, that the current holders of Equity Interests will not
                       receive any Distribution under the Plan until holders of Allowed General
                       Unsecured Claims have been paid in full;

                (5)    Interests in the Debtor shall be issued to Kaidi and the assets shall be sold,
                       transferred, assigned and conveyed to Kaidi free and clear of all liens,
                       except as set forth in the Plan.



                                                 1
 52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                 Entered:01/29/21 18:35:36 Page9 of 49




       The Debtor believes that the Plan is reasonably calculated to lead to the best possible
 outcome for all Creditors in the shortest amount of time and is preferable to all other alternatives.

          A.     Definitions and Exhibits

                 (1)     Definitions

        Unless otherwise defined herein, capitalized terms used in this Disclosure Statement shall
 have the meanings ascribed to them in the Plan.

                 (2)     Exhibits

         All exhibits to this Disclosure Statement are incorporated as if fully set forth herein and
 are part of this Disclosure Statement.

          Attached as exhibits to this Disclosure Statement are copies of the following:

                         (a)    The Plan (Exhibit A); and

                         (b)    The Disclosure Statement Order (Exhibit B).

         In addition, one or more ballots (and return envelopes) for voting to accept or reject the
 Plan, unless you are not entitled to vote to accept or reject the Plan and are deemed to accept or
 reject the Plan, and therefore, are not entitled to vote, are enclosed. See Article V of the Plan for
 an explanation of which parties in interest are entitled to vote.

          B.     Notice to Creditors

                 (1)     Purpose of Disclosure Statement

         The purpose of this Disclosure Statement is to set forth information that (i) summarizes the
 Plan and alternatives to the Plan, (ii) advises holders of Claims of their rights under the Plan, (iii)
 assists holders of Claims entitled to vote in making informed decisions as to whether they should
 vote to accept or reject the Plan, and (iv) assists the Bankruptcy Court in determining whether the
 Plan complies with the provisions of Chapter 11 of the Bankruptcy Code and should be confirmed.

      IT IS THE OPINION OF THE DEBTOR THAT CONFIRMATION AND
 IMPLEMENTATION OF THE PLAN IS IN THE BEST INTERESTS OF THE DEBTOR’S
 ESTATE AND CREDITORS. THEREFORE, THE DEBTOR RECOMMENDS THAT
 CREDITORS VOTE TO APPROVE THE PLAN.

      PLEASE READ THE DISCLOSURE STATEMENT, INCLUDING THE PLAN, IN
 ITS ENTIRETY. THE DISCLOSURE STATEMENT SUMMARIZES THE TERMS OF
 THE PLAN FOR THE CONVENIENCE OF CREDITORS, BUT THE PLAN ITSELF
 QUALIFIES ALL SUCH SUMMARIES. ACCORDINGLY, IF THERE IS ANY
 INCONSISTENCY BETWEEN THE PLAN AND THE DISCLOSURE STATEMENT,
 THE TERMS OF THE PLAN SHALL CONTROL.

                                                   2
 52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                 Entered:01/29/21 18:35:36 Page10 of 49




          On [●], 2021, after notice and a hearing, the Bankruptcy Court approved the Disclosure
  Statement (see Exhibit B), determining that the Disclosure Statement contains “adequate
  information” as that term is defined in Section 1125 of the Bankruptcy Code. Section 1125(a)(1)
  of the Bankruptcy Code defines “adequate information” as:

                 [I]nformation of a kind, and in sufficient detail, as far as is
                 reasonably practicable in light of the nature and history of the debtor
                 and the condition of the debtor’s books and records, including a
                 discussion of the potential material Federal tax consequences of the
                 plan to the debtor, any successor to the debtor, and a hypothetical
                 investor typical of the holders of claims or interests in the case, that
                 would enable such a hypothetical investor of the relevant class to
                 make an informed judgment about the plan, but adequate
                 information need not include such information about any other
                 possible or proposed plan and in determining whether a disclosure
                 statement provides adequate information, the court shall consider
                 the complexity of the case, the benefit of additional information to
                 creditors and other parties in interest, and the cost of providing
                 additional information . . . .

  11 U.S.C. § 1125(a)(1).

       NO STATEMENTS OR INFORMATION CONCERNING THE PLAN AND THE
  TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN AUTHORIZED, OTHER
  THAN THE STATEMENTS AND INFORMATION CONTAINED IN THIS DISCLOSURE
  STATEMENT AND THE INFORMATION ACCOMPANYING THIS DISCLOSURE
  STATEMENT. ALL OTHER STATEMENTS REGARDING THE PLAN AND THE
  TRANSACTIONS CONTEMPLATED THEREBY, WHETHER WRITTEN OR ORAL, ARE
  UNAUTHORIZED.

        Approval of this Disclosure Statement does not, however, constitute a determination by the
  Bankruptcy Court as to the fairness or merits of the Plan.

          The Disclosure Statement Order sets forth in detail the deadlines, procedures, and
  instructions for voting to accept or reject the Plan and for filing objections to confirmation of the
  Plan, the record date for voting purposes, and the applicable standards for tabulating ballots. In
  addition, detailed voting instructions accompany each ballot. Each holder of a Claim entitled to
  vote on the Plan should read in their entirety the Disclosure Statement, the Plan, the Disclosure
  Statement Order, and the instructions accompanying the ballots before voting on the Plan. These
  documents contain, among other things, important information concerning the classification of
  Claims for voting purposes and the tabulation of votes. No solicitation of votes to accept the Plan
  may be made except pursuant to Section 1125 of the Bankruptcy Code.




                                                    3
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                 Entered:01/29/21 18:35:36 Page11 of 49




           C.     Inquiries

          If you have any questions about the packet of materials that you have received, please
  contact Akerman LLP, 50 North Laura Street, Suite 3100, Jacksonville, Florida 32202, (904) 798-
  3700, Attn: Amy Leitch.

  II.      OVERVIEW OF THE DEBTOR’S OPERATIONS, THE BANKRUPTCY CASE,
           AND ESTIMATION OF CLAIMS

           A.     The Debtor’s Prepetition Business Operations and Corporate Structure

          SkyFuel was founded in 2007 in Arvada, Colorado. SkyFuel is a leading solar thermal
  power technology and equipment manufacturer. Using its cutting-edge patented technology called
  SkyTrough and ReflecTech mirror film, SkyFuel supplies utility-scale concentrating solar power
  systems and a glass-free parabolic trough solar thermal collector. In 2015, SkyFuel was acquired
  by Harvest International New Energy, Inc., a Delaware entity (the “Parent”), and the U.S.
  subsidiary of Sunshine Kaidi New Energy Group Co., Ltd., a Chinese entity (the “Ultimate
  Parent”), to develop renewable energy products. SkyFuel owns one wholly-owned subsidiary,
  ReflecTech, Inc., which is a non-debtor affiliate of SkyFuel. SkyFuel has intellectual property
  portfolios in multiple countries, owns registered trademarks, owns patents issued in mirror film
  and parabolic trough technology, among others, and has multiple patent applications pending.

          SkyFuel was in its early stages of commercialization as a development company in the
  United States when the Ultimate Parent ran into financial constraints and could no longer infuse
  capital into the Parent or SkyFuel in order to fund operations. Without the financial ability to stand
  on its own yet, SkyFuel was put into the Chapter 11 bankruptcy process when several of SkyFuel’s
  Creditors and former employees Filed an involuntary petition.

           B.     The Bankruptcy Case

                  (1)    Commencement of this Bankruptcy Case

         An involuntary petition for relief against the Debtor under Chapter 11 was Filed on March
  29, 2019. The Bankruptcy Case was assigned to Judge Rosania and is administered under Case
  No. 19-12400-JGR. The Bankruptcy Court entered an order for relief on April 23, 2019.
  Throughout the Bankruptcy Case, the Debtor has operated and managed its affairs as debtor-in-
  possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code. On June 27, 2019, the
  United States Trustee announced the appointment of the Official Committee of Unsecured
  Creditors (the “UCC”). The UCC is represented by Keri L. Riley of KutnerBrinen, P.C.

           The Debtor retained the law firm of Akerman LLP to serve as its bankruptcy counsel.

                  (2)    The Sale Process

         On September 27, 2019, the Debtor Filed the Motion for Entry of an Order (A) Approving
  Bidding and Auction Procedures for the Sale of Substantially all of the Debtor’s Assets, (B)
  Scheduling an Auction, Sale Hearing, and Other Dates and Deadlines, (C) Authorizing the Debtor

                                                    4
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                Entered:01/29/21 18:35:36 Page12 of 49




  to Designate a Stalking Horse Purchaser and Grant Stalking Horse Protections, (D) Approving
  the Procedures for Assumption and Assignment of Contracts and Leases and Related Cure
  Procedures, and (E) Granting Related Relief (the “Bid Procedures Motion”) [ECF No. 132]. On
  September 30, 2019, the Debtor Filed a Motion for Entry of Order (A) Authorizing the Sale of
  Assets Free and Clear of All Liens, Claims, Rights, Encumbrances and Other Interests Pursuant
  to Bankruptcy Code Sections 363(b), 363(f) and 363(m); (B) Assuming and Assigning certain
  Executory Contracts and Unexpired Leases; and, (C) Granting Related Relief (the “Sale Motion”)
  [ECF No. 134]. On December 27, 2019, the Debtor Filed an Amended Bid Procedures Motion (the
  “Amended Bid Procedures Motion”) [ECF No. 185]. On January 30, 2020, the Bankruptcy Court
  granted the Amended Bid Procedures Motion (the “Order Approving Amended Bid Procedures
  Motion”) [ECF No. 210].

          Both prior and subsequent to the filing of the Bid Procedures Motion and Amended Bid
  Procedures Motion, the Debtor was engaged in discussions with parties interested in purchasing
  some or substantially all of the Debtor’s assets. Pursuant to the Order Approving Amended Bid
  Procedures Motion, a sale process was conducted. Kaidi emerged as the highest and best bid.
  Because no additional bids were received that matched or exceeded Kaidi’s bid, Kaidi was selected
  as the successful bidder and announced in the Bankruptcy Court as such.

         Kaidi’s winning bid was for a total sale price of $6,000,000 (the “Original Purchase Price”).
  In connection with its bid and pursuant to the Order Approving Bid Procedures Motion, Kaidi
  made an initial deposit in the amount of $600,000. Pursuant to Kaidi’s bid term sheet (“Bid Term
  Sheet”), Kaidi was to make an additional deposit in the amount of $1,500,000 (the “Additional
  Deposit”) no later than by March 31, 2020 (the “Additional Deposit Deadline”), and pay the
  remainder of the Original Purchase Price by closing on or before June 30, 2020.

          However, Kaidi was not able to meet the Additional Deposit Deadline or close by the date
  set forth in the Bid Term Sheet. Kaidi cited several factors that caused delays, including, but not
  limited to, difficulties and obstacles caused by the novel coronavirus disease (COVID-19)
  pandemic and restrictions placed on overseas wires.

          The Debtor, in consultation with the UCC, engaged in subsequent negotiations with Kaidi
  and agreed to extend the deadlines set forth in the Bid Term Sheet. Through these negotiations,
  and pursuant to Kaidi’s request, the proposed sale of the Debtor’s assets was restructured to be a
  sale of the Debtor’s equity interests (i.e. stock) free and clear of all liens and encumbrances to
  Kaidi.

         On or around October 20, 2020, Kaidi wired the Additional Deposit, yielding a total of
  $2,100,000 from Kaidi ($600,000 initial bid deposit + $1,500,000 Additional Deposit). However,
  Kaidi indicated it was having and would continue to face difficulties in wiring the remainder of
  the Original Purchase Price.

          The Debtor, in consultation with the UCC, began to evaluate alternative options in the
  intervening time period. The Debtor, with the UCC’s agreement, ultimately determined to lower
  the sale price from the Original Purchase Price to the $2,100,000 (the “Purchase Price”) already
  paid in by Kaidi based on several factors, including but not limited to the following: (a) the claims
  reconciliations performed by the Debtor and the UCC suggest. that the Debtor’s creditors will be

                                                   5
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                Entered:01/29/21 18:35:36 Page13 of 49




  paid nearly all, of not all, of their Allowed Claim (and certainly no less than 75% of their Allowed
  Claim), (b) re-running another sale process would, at the very least, cause additional delay, and (c)
  the amended Purchase Price was still higher than any other previous bids.

                 (3)     Estimation of Claims

         Both the Debtor and UCC have reviewed the Claims and believe that the total amount of
  Allowed Claims, inclusive of Professional Claims, other Administrative Claims and Priority
  Claims, will be in the range of $1,700,000 and $2,000,000, subject to adjustments warranted
  through the Claims administration process. Professional Claims and Administrative Expense
  Claims are accruing and will continue to accrue by the Effective Date and/or through
  consummation of the Sale.

  III.     OVERVIEW OF THE PLAN

           A.    General

          This section of the Disclosure Statement summarizes the Plan, which is set forth in its
  entirety as Exhibit A hereto. This summary is qualified in its entirety by reference to the Plan.
  YOU SHOULD READ THE PLAN IN ITS ENTIRETY BEFORE VOTING TO ACCEPT OR
  REJECT THE PLAN.

           B.    Administrative Expense Claims

          In accordance with Section 1123(a)(1) of the Bankruptcy Code, Administrative Expenses
  have not been classified and, thus, are excluded from the Classes of Claims set forth in Article II
  of the Plan.

                 (1)     Administrative Expense Claim Applications and Deadline

          Holders of Administrative Expense Claims, including Professional Claims, other than: (i)
  Allowed Administrative Expense Claims as of the Effective Date; (ii) Administrative Expense
  Claims that represent liabilities incurred on or after the Petition Date, but prior to the Effective
  Date, in the ordinary course of the Debtor’s business which may be paid in the ordinary course of
  the Debtor’s business without order of the Bankruptcy Court; and (iii) Administrative Expense
  Claims that constitute fees or charges assessed against the Estate under Chapter 11, Title 28, United
  States Code, must by no later than the Administrative Expense Claims Bar Date: (a) File an
  application with the Bankruptcy Court for allowance of the Administrative Expense Claim; and
  (b) serve a copy of such application on the Debtor, the United States Trustee, and all other parties
  otherwise entitled to notice thereof. Failure to File and serve such application by the
  Administrative Expense Claims Bar Date shall result in the Administrative Expense Claim being
  forever barred and discharged as against the Debtor and the Estate, and the property of any of the
  foregoing including property transferred pursuant to the Plan. Except as specifically provided in
  the Plan, nothing in the Plan alters the law applicable to, and governing, the allowance of
  Administrative Expense Claims (including Professional Claims) under the Bankruptcy Code.




                                                   6
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                Entered:01/29/21 18:35:36 Page14 of 49




                 (2)     Treatment of Allowed Administrative Expense Claims

          Except with respect to Administrative Tax Claims, and unless previously paid, and except
  to the extent that the holder of an Allowed Administrative Expense Claim agrees to different
  treatment, each holder of an Allowed Administrative Expense Claim, including a Professional
  Claim, shall receive in full satisfaction, release and discharge of, and in exchange for such Allowed
  Administrative Expense Claim, from the Proceeds of the Sale, the amount of such Allowed
  Administrative Expense Claim, in cash, and without interest, attorney’s fees (except as Allowed
  by the Bankruptcy Court), or costs within ten (10) Business Days after the later of the (i) Effective
  Date, or (ii) date such Administrative Expense Claim becomes an Allowed Claim.

                 (3)     Administrative Tax Claims

          Administrative Tax Claims, and any liens securing the same, are not affected by, prejudiced
  by, discharged by, or treated by the Plan, and shall survive the Plan without need for any action on
  the part of the holder thereof. Administrative Tax Claims, and the liens securing the same, shall be
  paid when and as otherwise appropriate, together with such interest and other charges as otherwise
  appropriate, as soon as possible after the Effective Date. Notwithstanding anything contained in
  the Plan to the contrary, nothing in the Plan transfers or vests any property of the Debtor or the
  Estate free and clear of any lien securing an Administrative Tax Claim. Any and all rights to contest
  any Administrative Tax Claim, including as may be appropriate under Section 505 of the
  Bankruptcy Code, are preserved and transferred to Kaidi as of the Effective Date.

                 (4)     Section 505

         For the avoidance of doubt, and without limiting the generality of any similar provision of
  the Plan, the Debtor and the Estate reserve all rights under Section 505 of the Bankruptcy Code,
  as otherwise applicable, to contest any tax Claim and to seek appropriate determinations under
  said Section 505 with respect thereto.

           C.    Summary Table of Classification and Treatment of Claims and Equity
                 Interests under the Plan

          Claims are divided into three (3) Classes under the Plan, and the proposed treatment of
  Claims in each Class is described in the Plan and in the chart set forth below. Such classification
  takes into account the different nature and priority of the Claims. The following table summarizes
  the various Classes under the Plan:

   Class         Claim                             Status                        Voting Rights

      1          Priority Claims                   Unimpaired                    Deemed to Accept

      2          General Unsecured Claims          Impaired                      Entitled to Vote

      3          Equity Interest                   Impaired                      Deemed to Reject




                                                   7
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21               Entered:01/29/21 18:35:36 Page15 of 49




         Class 1 is not impaired under the Plan. Classes 2 and 3 are impaired. The meaning of
  “impairment,” and the consequences thereof in connection with voting on the Plan, are set forth in
  Section 1124 of the Bankruptcy Code and in Article V of the Plan.

         The General Unsecured Claims Class is estimated to recover 75%-100% of its Allowed
  Claims. In no case will any Creditor receive more than 100% of its Allowed Claim.

          The table below reflects the estimated amount of Allowed Claims in each of the Classes,
  as well as the proposed treatment of each Class under the Plan.

    Class      Description of      Treatment under Plan and Estimated % Recovery under
   Number          Class                                   Plan

   N/A         Administrative        •   Estimated Recovery: 100%
               Expense Claims
                                     •   Not impaired

                                     •   Each holder of an Allowed Administrative Expense Claim
                                         shall be paid the full unpaid amount of such Allowed
                                         Administrative Expense Claim in cash (i) on the Effective
                                         Date or as soon as practicable thereafter (or, if not then
                                         due, when such Allowed Administrative Expense Claim is
                                         due or as soon as practicable thereafter); (ii) if such Claim
                                         is Allowed after the Effective Date, on the date such Claim
                                         is Allowed or as soon as practicable thereafter (or, if not
                                         then due, when such Allowed Administrative Expense
                                         Claim is due); (iii) at such time and upon such terms as
                                         may be agreed upon by such holder and the Debtor; or (iv)
                                         at such time and upon such terms as set forth in an order
                                         of the Bankruptcy Court, in each case subject to certain
                                         provisos set forth in the Plan.

   Class 1     Priority Claims       •   Estimated Recovery: 100%

                                     •   Not impaired

                                     •   Class 1 Claimants shall receive those amounts that any
                                         such Claimants are entitled to receive on account of their
                                         Allowed Priority Claims.

   Class 2     General               •   Estimated Recovery: 75%-100%
               Unsecured
               Claims                •   Impaired

                                     •   Holders of Allowed General Unsecured Claims will
                                         receive Distributions in one or more tranches, with the first
                                         installment of not less than 75% of each Allowed General

                                                    8
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                 Entered:01/29/21 18:35:36 Page16 of 49




                                           Unsecured Claim to be made on the Effective Date or as
                                           soon as practicable thereafter. The second installment, if
                                           necessary, will consist of the remainder of Proceeds up to
                                           the full amount of each Creditor’s Allowed Claim and
                                           shall be made by the 180th day after the Effective Date or
                                           as soon as practicable thereafter, not to exceed one (1) year
                                           from the Effective Date.

   Class 3      Equity Interests       •   Impaired

                                       •   Existing Equity Interests will be cancelled on the Effective
                                           Date. The holders of Equity Interests will retain their
                                           economic interests to receive the Excess Proceeds after
                                           payment of all Allowed Claims, provided, however, that
                                           the holders of Equity Interests will not receive any
                                           Distribution under the Plan until the holders of all Allowed
                                           General Unsecured Claims have been paid in full.


           D.     Provisions Governing Distributions under the Plan

                  (1)     Record Date for Distributions

          Except as otherwise provided in a Final Order of the Bankruptcy Court, the transferees of
  Claims that are transferred pursuant to Bankruptcy Rule 3011 on or prior to the Record Date will
  be treated as the holders of those Claims for all purposes, notwithstanding that any period provided
  by Bankruptcy Rule 3001 for objecting to the transfer may not have expired by the Record Date.
  The Reorganized Debtor shall have no obligation to recognize any transfer of any Claim occurring
  after the Record Date. In making any Distribution with respect to any Claim, the Reorganized
  Debtor shall be entitled instead to recognize and deal with, for all purposes hereunder, only the
  Entity that is listed on the proof of Claim Filed with respect thereto or on the Schedules as the
  holder thereof as of the close of business on the Record Date and upon such other evidence or
  record of transfer or assignment that are known to the Reorganized Debtor as of the Record Date.

                  (2)     Delivery of Distributions

                          (a)      General Provisions; Undeliverable Distributions

          Subject to Bankruptcy Rule 9010 and except as otherwise provided herein, Distributions
  to the holders of Allowed Claims shall be made by the Reorganized Debtor at (i) the address of
  each holder as set forth in the Schedules, unless superseded by the address set forth on proofs of
  Claim Filed by such holder or (ii) the last known address of such holder if no proof of Claim is
  Filed or if the Debtor has been notified in writing of a change of address. If any Distribution is
  returned as undeliverable, the Reorganized Debtor may, in its discretion, make reasonable efforts
  to determine the current address of the holder of the Claim with respect to which the Distribution
  was made as the Reorganized Debtor deems appropriate, but no Distribution to any such holder
  shall be made unless and until the Reorganized Debtor has determined the then-current address of

                                                      9
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                 Entered:01/29/21 18:35:36 Page17 of 49




  such holder, at which time the Distribution to such holder shall be made to the holder without
  interest. Amounts in respect of any undeliverable Distributions made by the Reorganized Debtor
  shall be returned to, and held in trust by, the Reorganized Debtor until the Distributions are claimed
  or are deemed to be unclaimed property under Section 347(b) of the Bankruptcy Code, as set forth
  in Article VIII of the Plan. The Reorganized Debtor shall have the discretion to determine how to
  make Distributions in the most efficient and cost-effective manner possible; provided, however,
  that its discretion may not be exercised in a manner inconsistent with any express requirements of
  the Plan.

                         (b)     Unclaimed Distributions

          Distributions that are not claimed by the expiration of the later of six (6) months from the
  Effective Date or ninety (90) days from such Distribution shall be deemed to be unclaimed
  property under Section 347(b) of the Bankruptcy Code and shall vest or revest in the Reorganized
  Debtor, and the Claims with respect to which those Distributions are made shall be automatically
  cancelled. After the expiration of the applicable period, the Claim of any Entity to those
  Distributions shall be discharged and forever barred. Nothing contained in the Plan shall require
  the Reorganized Debtor to attempt to locate any holder of an Allowed Claim. All funds or other
  property that vests or revests in the Reorganized Debtor pursuant to Article VII of the Plan shall
  be distributed by the Reorganized Debtor to the other holders of Allowed Claims in accordance
  with the provisions of the Plan.

                 (3)     Transactions on Business Days

          If the Effective Date or any other date on which a transaction is to occur under the Plan
  shall occur on a day that is not a Business Day, the transactions contemplated by the Plan to occur
  on such day shall instead occur on the next succeeding Business Day.

                 (4)     Time Bar to Cash Payments by Check

          Checks issued by the Reorganized Debtor on account of Allowed Claims shall be null and
  void if not negotiated within 90 days after the date of issuance thereof. Requests for the reissuance
  of any check that becomes null and void pursuant to Article VII of the Plan shall be made directly
  to the Reorganized Debtor by the holder of the Allowed Claim to whom the check was originally
  issued. Any Claim in respect of such voided check shall be made in writing on or before the later
  of six (6) months from the Effective Date or ninety (90) days after the date of issuance thereof.
  After that date, all Claims in respect of void checks shall be discharged and forever barred and the
  proceeds of those checks shall revest in and become the property of the Reorganized Debtor as
  unclaimed property in accordance with Section 347(b) of the Bankruptcy Code and be distributed
  as provided in Article VIII of the Plan.

                 (5)     Compliance with Tax Requirements

          In connection with making Distributions under the Plan, to the extent applicable, the
  Reorganized Debtor shall comply with all tax withholding and reporting requirements imposed on
  it by any Governmental Unit, and all Distributions pursuant to the Plan shall be subject to such
  withholding and reporting requirements. No Distribution shall be made to or on behalf of a holder
  of an Allowed Claim pursuant to the Plan unless and until such holder has provided the
                                                10
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                Entered:01/29/21 18:35:36 Page18 of 49




  Reorganized Debtor with any information that applicable law requires the Reorganized Debtor to
  obtain in connection with making Distributions, including completed IRS Form W9. The
  Reorganized Debtor may withhold the entire Distribution due to any holder of an Allowed Claim
  until such time as such holder provides the necessary information to comply with any withholding
  requirements of any Governmental Unit. Any property so withheld will then be paid by the
  Reorganized Debtor to the appropriate authority. If the holder of an Allowed Claim fails to provide
  the information necessary to comply with any withholding requirements of any Governmental Unit
  within six months from the date of first notification to the holder of the need for such information
  or for the cash necessary to comply with any applicable withholding requirements, then such
  holder’s Distribution shall be treated as an undeliverable Distribution in accordance with Article
  VIII of the Plan.

                 (6)     No Payments of Fractional Dollars

          Notwithstanding any other provision of the Plan to the contrary, no payment of fractional
  dollars shall be made pursuant to the Plan. Whenever any payment of a fraction of a dollar under
  the Plan would otherwise be required, the actual Distribution made shall reflect a rounding down
  of such fraction to the nearest whole dollar.

                 (7)     Interest on Claims

          Except as specifically provided for in the Plan or the Confirmation Order, interest shall not
  accrue on Claims and no holder of a Claim shall be entitled to interest accruing on or after the
  Petition Date on any Claim. Except as expressly provided herein or in a Final Order of the
  Bankruptcy Court, no prepetition Claim shall be Allowed to the extent that it is for post-petition
  interest or other similar charges.

                 (8)     Setoff and Recoupment

          The Reorganized Debtor may, but shall not be required to, set off against, or recoup from,
  any Claim and the Distributions to be made pursuant to the Plan in respect therefor, any claims or
  defenses of any nature whatsoever that the Debtor, its Estate or the Reorganized Debtor may have
  against the holder of such Claim, but neither the failure to do so nor the allowance of any Claim
  under the Plan shall constitute a waiver or release by the Debtor, its Estate or the Reorganized
  Debtor of any right of setoff or recoupment that any of them may have against the holder of any
  Claim.

           E.    Means for Implementation and Execution of the Plan

                 (1)     Overview

           The Plan provides for the Distribution of the Proceeds of the Sale, consistent with the
  priorities set forth in chapter 7 of the Bankruptcy Code.

                 (2)     Sale of the Debtor’s Assets

        On January 30, 2020, the Bankruptcy Court entered the Order Approving Amended Bid
  Procedures. Both prior and subsequent to the entry of the Order Approving Amended Bid
                                                   11
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                 Entered:01/29/21 18:35:36 Page19 of 49




  Procedures Motion, the Debtor engaged in discussions with multiple parties interested in
  purchasing some or all of the Debtor’s assets.

          The Debtor conducted a sale process pursuant to the Order Approving Amended Bid
  Procedures and received multiple bids to purchase some or substantially all of the Debtor’s assets
  from various third-parties. On February 7, 2020, Kaidi delivered its Bid Term Sheet to the Debtor,
  offering to purchase the Debtor’s assets for $6,000,000. Kaidi, as the highest and best bid received
  from any interested party, was announced as the winning bidder.

                  (3)     Distributions Under the Plan

           The assets available for Distribution under the Plan are comprised of the Proceeds.

                  (4)     Distribution of the Assets Under the Plan

          The Debtor proposes payment in full in cash to holders of Allowed Administrative Expense
  Claims and Allowed Priority Claims. The Debtor further proposes payment in cash in one or more
  tranches to holders of Allowed General Unsecured Claims, with the first installment of not less
  than 75% of each Allowed General Unsecured Claim to be made on the Effective Date or as soon as
  practicable thereafter, and the second installment (if necessary) shall consist of the remainder of
  the Proceeds up to the full amount of each Allowed General Unsecured Claim, to be paid by the 180th
  day after the Effective Date or as soon as practicable thereafter, not to exceed one (1) year from the
  Effective Date. Finally, the holders of Equity Interests will receive the Excess Proceeds, provided,
  however, that they will not receive any Distribution under the Plan until holders of Allowed
  General Unsecured Claims have been paid in full.

         In addition, on the Effective Date, the Debtor will issue new equity interests to Kaidi or its
  assignee.

                  (5)     Corporate Existence

          Except as otherwise provided in the Plan, the Reorganized Debtor shall continue to exist
  after the Effective Date as a separate corporation, with all the powers of a corporation pursuant to
  the applicable law in the jurisdiction in which it is incorporated or formed and pursuant to the
  respective bylaws or other formation documents in effect prior to the Effective Date, except to the
  extent such formation documents are amended under the Plan or otherwise, and to the extent such
  documents are amended, such documents are deemed to be amended pursuant to the Plan and
  require no further action or approval (other than any requisite filings required under applicable
  law).

                  (6)     Vesting of Assets Free and Clear

          On the Effective Date, and without need for further order, document, or action, all assets
  of the Estate shall vest in the Reorganized Debtor free and clear of all liens, claims, interests, and
  encumbrances, except for any lien, claim, interest or encumbrance expressly and specifically
  provided for, preserved, or created in the Plan. For the avoidance of doubt, any assets vesting in
  the Reorganized Debtor shall be subject to the obligations undertaken pursuant to the Plan so long
  as such are owned by the Reorganized Debtor.
                                                   12
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                  Entered:01/29/21 18:35:36 Page20 of 49




                 (7)     No Assumption of Liabilities

          The Assumed Liabilities are those debts, liabilities, and obligations of the Debtor and the
  Estate, at any time prior to the Effective Date, that the Reorganized Debtor specifically and
  expressly assumes the obligation to pay under the Plan. The Reorganized Debtor does not assume,
  and shall not be liable for, any debt or liability of the Debtor or the Estate as of the Effective Date,
  except for: (i) the Assumed Liabilities, as modified in the Plan; and (ii) any other obligations of
  the Debtor under the Plan.

                 (8)     New Organizational Documents

         On or prior to the Effective Date or as soon thereafter as is practicable, the Reorganized
  Debtor shall, if so required under applicable state law, file its new organizational documents with
  the applicable Secretaries of State and/or other applicable authorities in its state of incorporation
  in accordance with the corporate laws of the state of incorporation.

                 (9)     Directors and Officers of Reorganized Debtor

         As of the Effective Date, the term of the current sole director of the Debtor shall expire,
  and Kaidi shall appoint a new director or board of directors in accordance with the respective
  corporate governing documents.

                 (10)    Operations of the Debtor Between the Confirmation Date and the
                         Effective Date

        The Debtor shall continue to operate as Debtor-in-Possession during the period from the
  Confirmation Date through and until the Effective Date.

                 (11)    Term of Injunctions or Stays

         Unless otherwise provided, all injunctions or stays provided for in the Bankruptcy Case
  pursuant to Sections 105 and 362 of the Bankruptcy Code, or otherwise, and in existence on the
  Confirmation Date, shall remain in full force and effect until the Bankruptcy Case is closed.

           F.    Treatment of Disputed Claims and Objections to Claims

                 (1)     Objection Deadline

          Any objection to a Claim when the Claim is not otherwise Allowed by the Plan must be
  Filed by the Claims Objection Deadline or be forever barred and waived. Any Claim that is not a
  Disputed Claim, Disallowed Claim, or that is not objected to by the Claims Objection Deadline
  shall be deemed to be an Allowed Claim of the type and priority asserted in the Claim. Provided
  that a claim objection is Filed prior to the Claims Objection Deadline, such objection may be
  amended thereafter to assert any other applicable objection or grounds for objection, together with
  any other relief as otherwise appropriate. Unless arising from an Avoidance Action, any proof of
  Claim Filed after the Effective Date shall be of no force and effect and need not be objected to.
  Any Disputed Claim may be litigated to Final Order. The Debtor may compromise and settle any
  Disputed Claim without the necessity of any further notice or approval of the Bankruptcy Court,

                                                    13
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                Entered:01/29/21 18:35:36 Page21 of 49




  and Bankruptcy Rule 9019 shall not apply to any settlement of a Disputed Claim after the Effective
  Date. Nothing in the Plan extends any Bar Date set in the Bankruptcy Case or grants any Creditor
  any greater rights with respect to a late Filed Claim than such Creditor has.

                  (2)    Creditor Response to Objection

          With respect to any objection to a Claim when such objection is Filed after the Effective
  Date but otherwise in compliance with the Plan, the Creditor whose Claim was the subject of the
  objection must File with the Bankruptcy Court and serve a response to the objection upon the
  Debtor and the objecting party no later than the expiration of thirty (30) days from the date of
  service of any such objection. Failure to File and serve such a response within the thirty (30) days
  shall cause the Bankruptcy Court to enter a default judgment against the non-responding Creditor
  and thereby grant the relief requested in the objection without further notice to such Creditor. Any
  such objection shall contain prominent negative notice language informing the objected-to
  Creditor of the same.

                  (3)    No Waiver of Right to Object

          Except as expressly provided in the Plan, nothing contained in the Disclosure Statement,
  the Plan, or the Confirmation Order shall waive, relinquish, release or impair the Debtor’s or other
  appropriate party-in-interest’s right to object to any Claim. A Claim that is specifically Allowed
  in the Plan shall not be subject to any objection and shall be conclusively Allowed in the
  Bankruptcy Case, except to the extent that such Claim is subsequently asserted in an amount,
  priority, or classification otherwise than that specifically Allowed in the Plan.

                  (4)    Allowance of Disputed Claims

           All Disputed Claims shall be liquidated and determined as follows:

                         (a)     Unless otherwise ordered by the Bankruptcy Court, the proceeding
                                 involving a Disputed Claim or any objection to a Disputed Claim
                                 shall be subject to Bankruptcy Rule 9014. However, any party may
                                 move the Bankruptcy Court to apply the Bankruptcy Rules
                                 applicable to adversary proceedings. The Debtor may, at its election,
                                 make and pursue any objection to a Claim in the form of an
                                 adversary proceeding.

                         (b)     The Debtor shall retain all rights of offset or recoupment and all
                                 counterclaims against any holder of a Disputed Claim, unless
                                 specifically released in the Plan.

                  (5)    Amendments to Claims; Claims Filed After the Confirmation Date

         Except as otherwise provided in the Plan, and subject to the Bar Date, a Claim may not be
  Filed with the Bankruptcy Court or amended after the Confirmation Date without the prior
  authorization of the Bankruptcy Court. Except as otherwise provided in the Plan, any new or
  amended Claim Filed with the Bankruptcy Court after the Confirmation Date shall be deemed
  disallowed in full and expunged without need for any action by the Debtor.
                                                  14
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                 Entered:01/29/21 18:35:36 Page22 of 49




                 (6)     No Distribution Pending Allowance

          Notwithstanding any other provision of the Plan, the Reorganized Debtor shall not
  distribute any cash or other property on account of any Disputed Claim unless and until such Claim
  becomes Allowed. Nothing contained herein, however, shall be construed to prohibit or require
  payment or Distribution on account of any undisputed portion of a Claim. Nothing herein shall
  preclude the Reorganized Debtor from making Distributions on account of the undisputed portions
  of Disputed Claims.

                 (7)     Disputed Claims Reserve

           On or after the Effective Date, the Reorganized Debtor shall be authorized, but not directed,
  to establish a Disputed Claims Reserve. After the Effective Date, the Reorganized Debtor may, in
  its sole discretion, hold any property to be Distributed pursuant to the Plan, in the same proportions
  and amounts as provided for in the Plan, in the Disputed Claims Reserve in trust for the benefit of
  the holders of Claims ultimately determined to be Allowed after the Effective Date. The
  Reorganized Debtor shall distribute such amounts (net of any expenses, including any taxes
  relating thereto), as provided herein, as such Claims are resolved by a Final Order or agreed to by
  settlement, and such amounts will be distributable on account of such Claims as such amounts
  would have been distributable had such Claims been Allowed Claims as of the Effective Date
  solely to the extent of the amounts available in the Disputed Claims Reserve. Any amounts
  remaining in the Disputed Claims Reserve after satisfaction of all Allowed Disputed Claims shall
  constitute Proceeds and shall be Distributed in accordance with Article VII of the Plan without any
  further action or order of the Bankruptcy Court.

           G.    Treatment of Executory Contracts

          On the Effective Date, except as otherwise ordered by the Bankruptcy Court and unless
  previously rejected or subject to a pending motion to reject, all Executory Contracts of the Debtor
  shall be deemed assumed in accordance with the provisions and requirements of Sections 365 and
  1123 of the Bankruptcy Code. Entry of the Confirmation Order by the Bankruptcy Court shall
  constitute approval of such assumptions, and assumptions and assignments, pursuant to Sections
  365(a) and 1123 of the Bankruptcy Code. For the avoidance of doubt, on the Effective Date, all
  intellectual property, including but not limited to the Debtor’s license agreements and all acquired
  and pending patents, shall be deemed assumed.

           H.    Conditions Precedent to Effective Date of the Plan

                 (1)     Conditions Precedent to Confirmation and the Effective Date

         The Effective Date shall not occur unless all of the following conditions precedent have
  been satisfied or are waived:

                         (a)     the Bankruptcy Court has entered the Confirmation Order;

                         (b)     such Confirmation Order is a Final Order;



                                                   15
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                Entered:01/29/21 18:35:36 Page23 of 49




                         (c)     the Debtor has made an initial Distribution to Allowed General
                                 Claims (Class 2);

                         (d)     all actions, documents, and agreements necessary to implement and
                                 consummate the Plan shall have been effected or executed and shall
                                 have become binding on all parties thereto; and

                         (e)     a notice of the Effective Date shall have been Filed by the
                                 Reorganized Debtor in the Bankruptcy Case.

                 (2)     Non-Occurrence of the Effective Date

          If the Plan is confirmed but the Effective Date does not occur by November 23, 2010,
  unless such date is extended with permission of the UCC or by Court order: (i) the Confirmation
  Order shall be deemed vacated; (ii) all bar dates and deadlines established by the Plan or the
  Confirmation Order shall be deemed vacated; (iii) the Bankruptcy Case will continue as if
  confirmation of the Plan had not occurred; and (iv) the Plan will be of no further force and effect,
  with the result that the Debtor and other parties in interest will be returned to the same position
  as if confirmation had not occurred. The failure of the Effective Date to occur shall not affect the
  validity of any order entered in the Bankruptcy Case other than the Confirmation Order or any
  order based thereon.

                 (3)     Notice of the Effective Date

          On or before three (3) Business Days after occurrence of the Effective Date, the
  Reorganized Debtor shall mail to all Persons served with a copy of the Disclosure Statement a
  notice that informs such Persons of: (i) the occurrence of the Effective Date; (ii) the deadlines
  established under the Plan for the filing of Administrative Expense Claims, Professional Claims,
  objections to Claims, and any other pertinent deadlines; (iii) the procedures for requesting notice;
  (iv) the procedures for changing an address of record; and (v) such other matters as they deem to
  be appropriate.

           I.    Release, Exculpation, Injunction and Related Provisions

          Article XII of the Plan provides for certain release, exculpation, and related provisions.
  Importantly, the releases in the Plan that are given on behalf of the Debtor and its Estate relate to
  acts or omissions, transactions, or other occurrences or circumstance existing or taking place prior
  to or on the Effective Date.

         These provisions are summarized below. In the event of any conflict between this summary
  and the provisions as they appear in the Plan, the Plan provisions shall govern.

                 (1)     Compromise and Settlement

          Pursuant to Section 363 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
  consideration for the Distributions and other benefits provided pursuant to the Plan, the provisions
  of the Plan shall constitute a good faith compromise of all Claims and Equity Interests. The entry
  of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or
                                                   16
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                 Entered:01/29/21 18:35:36 Page24 of 49




  settlement of all Claims and Equity Interests, as well as a finding by the Bankruptcy Court that
  such compromise or settlement is fair, equitable, reasonable, and in the best interests of the Debtor,
  its Estate and holders of Claims and Equity Interests.

                 (2)     Releases by the Debtor

           Notwithstanding anything contained in the Plan to the contrary, as of the Effective
  Date, for the good and valuable consideration provided by each of the Released Parties,
  including, without limitation: (i) the satisfaction and elimination of debt and all other good
  and valuable consideration paid pursuant to the Plan or otherwise; and (ii) the services of
  the Debtor’s officers and/or directors, consultants, and the Professionals retained in this
  Bankruptcy Case in facilitating the expeditious implementation of the sale of substantially
  all of the Debtor’s assets, the Debtor hereby provides a full release, waiver, and discharge to
  the Released Parties (and each Released Party shall be deemed released and discharged by
  the Debtor) and their respective properties from any and all Causes of Action and any other
  debts, obligations, rights, suits, damages, actions, remedies, and liabilities whatsoever,
  whether known or unknown, foreseen or unforeseen, existing as of the Effective Date or
  thereafter arising, in law, equity or otherwise, that are based in whole or in part upon any
  act or omission, transaction, or other occurrence or circumstances existing or taking place
  prior to or on the Effective Date in any way related to the Debtor, including, without
  limitation, those that the Debtor or Reorganized Debtor would have been legally entitled to
  assert or that any holder of a Claim or Equity Interest or other Entity would have been
  legally entitled to assert for or on behalf of the Debtor or its Estate and further including
  those in any way related to the Bankruptcy Case or the Plan.

          Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
  of the releases set forth in Article XII of the Plan pursuant to Bankruptcy Rule 9019 and its
  finding that they are: (i) in exchange for good and valuable consideration, representing a
  good faith settlement and compromise of the Claims and Causes of Action thereby released;
  (ii) in the best interests of the Debtor and all holders of Claims; (iii) fair, equitable and
  reasonable; (iv) approved after due notice and opportunity for hearing; and (v) a bar to the
  Debtor or the Reorganized Debtor.

                 (3)     Exculpation

          On the Effective Date, and without the need for further action, the Plan and
  Confirmation Order shall constitute a release and discharge of all actions, Causes of Action,
  claims, suits, debts, damages, judgments, liabilities, and demands whatsoever, whether
  matured or unmatured, whether at law or in equity, whether before a local, state, or federal
  court, state or federal administrative agency or commission, regardless of location and
  whether now known or unknown, liquidated or unliquidated, that the Debtor, the Estate,
  any Creditor, or any Person may have or be able to assert against: (i) the Debtor, its
  shareholders and affiliates, and their respective Representatives so long as such claims arise
  out of the ordinary course of duties; (ii) Akerman LLP and its Representatives, (iii) the UCC
  so long as such claims arise out of the ordinary course of duties, and (iv) Kutner Brinen, P.C.,
  and its Representatives, solely for any actions or inactions taken by the foregoing in, or
  arising against the following as a result of, the Bankruptcy Case, the Disclosure Statement,

                                                   17
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21             Entered:01/29/21 18:35:36 Page25 of 49




  and the Plan, including with respect to the negotiation, execution, and delivery of any
  document or instrument in connection with the Plan; provided, however, that nothing
  contained in this Plan or the Confirmation Order shall relieve any of the foregoing from the
  normal requirements applicable to the allowance of an Administrative Expense Claim or
  Professional Claim if approval from the Bankruptcy Court for such allowance is required,
  and no defenses to said allowance are waived or released; provided further, however, that
  nothing in this Plan releases any claim against any of the foregoing for gross negligence,
  fraud, fraudulent transfers, misappropriation, breach of fiduciary duty, receipt of any
  unauthorized monies, or intentional act; provided further that nothing in this Plan releases
  any claim against the foregoing that arises prior to the Bankruptcy Case or after the Effective
  Date of the Plan.

                (4)     Third Party Releases

         Except as otherwise expressly provided for in the Plan or in obligations issued
  pursuant to the Plan, from and after the Effective Date, all Releasing Parties shall be deemed
  to have forever released, waived and discharged all Causes of Action and any other debts,
  obligations, rights, suits, damages, actions, remedies and liabilities whatsoever, whether
  known or unknown, foreseen or unforeseen, existing as of the Effective Date or thereafter
  arising, in law, equity or otherwise, whether for tort, contract, violations of federal or state
  securities laws or otherwise, that are based in whole or in part upon any act or omission,
  transaction, or other occurrence or circumstances existing or taking place prior to or on the
  Effective Date in any way related to the Debtor, the Bankruptcy Case or the Plan against the
  Debtor and Released Parties, provided, however, that any holder of a Claim or Equity Interest
  that opts out of the releases on the ballot shall not be a “Releasing Party.”

                (5)     Injunction

         Upon confirmation of the Plan and occurrence of the Effective Date, Claimants may
  not seek payment or recourse against or otherwise be entitled to any Distribution except as
  expressly provided in the Plan.

         Except as otherwise expressly provided for in the Plan or in obligations issued
  pursuant to the Plan, all Parties and Entities are permanently enjoined, on and after the
  Effective Date, on account of any Claim or Equity Interest, from:

                        (a)    commencing or continuing in any manner any action or other
                               proceeding of any kind against the Debtor’s Estate, the
                               Reorganized Debtor, their successors and assigns, and any of
                               their assets and properties;

                        (b)    enforcing, attaching, collecting or recovering by any manner or
                               means any judgment, award, decree or order against the
                               Debtor’s Estate, the Reorganized Debtor, their successors and
                               assigns, and any of their assets and properties;



                                                18
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21              Entered:01/29/21 18:35:36 Page26 of 49




                        (c)     creating, perfecting or enforcing any encumbrance of any kind
                                against the Debtor’s Estate, the Reorganized Debtor, their
                                successors and assigns, and any of their assets and properties;

                        (d)     asserting any right of setoff or subrogation of any kind against
                                any obligation due from the Debtor’s Estate, the Reorganized
                                Debtor, or their successors and assigns, or against any of their
                                assets and properties, except to the extent a right to setoff or
                                subrogation is asserted with respect to a timely Filed proof of
                                Claim; or

                        (e)     commencing or continuing in any manner any action or other
                                proceeding of any kind in respect of any Claim or Equity
                                Interest or Cause of Action released or settled hereunder.

         From and after the Effective Date, all Entities are permanently enjoined from
  commencing or continuing in any manner against the Debtor, its Estate, their successors and
  assigns, and any of their assets and properties, any suit, action or other proceeding, on
  account of or respecting any claim, demand, liability, obligation, debt, right, Cause of Action,
  interest or remedy released or to be released pursuant to the Plan or the Confirmation Order.

                 (6)    Releases of Liens

          Except as otherwise provided in the Plan or in any contract, instrument, release or other
  agreement or document created pursuant to the Plan, on the Effective Date, all mortgages, deeds
  of trust, liens, pledges or other security interests against property of the Estate shall be fully
  released and discharged and all of the right, title, and interest of any holder of such mortgages,
  deeds of trust, liens, pledges or other security interest shall revert to the Debtor and the
  Reorganized Debtor.

           J.    Retention of Jurisdiction

          Following the Effective Date, and notwithstanding the entry of the Confirmation Order,
  the Bankruptcy Court (including, as appropriate, any District Court with jurisdiction over the
  Bankruptcy Court) shall retain jurisdiction of the Bankruptcy Case and all matters arising in, or
  related to, the Bankruptcy Case to the fullest extent permitted by law, including jurisdiction to:

                 (1)    hear and determine motions, applications, adversary proceedings, and
                        contested matters pending or commenced after the Effective Date;

                 (2)    hear and determine objections (whether Filed before or after the Effective
                        Date) to, or requests for estimation of, any Claim, and to enter any order
                        requiring the filing of proof of any Claim before a particular date;

                 (3)    ensure that Distributions to holders of Allowed Claims are accomplished as
                        provided in the Plan;



                                                 19
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21              Entered:01/29/21 18:35:36 Page27 of 49




               (4)    enter and implement such orders as may be appropriate in the event the
                      Confirmation Order is for any reason stayed, revoked, modified, or vacated;

               (5)    construe and to take any action to enforce the Plan and the Confirmation
                      Order;

               (6)    issue such orders as may be necessary for the implementation, execution
                      and consummation of the Plan, including the enforcement of any discharge,
                      release, and/or injunction in the Plan, and to hear and determine disputes
                      arising in connection with the interpretation, implementation, or
                      enforcement of the Plan and the Confirmation Order;

               (7)    hear and determine any applications to modify the Plan, to cure any defect
                      or omission or to reconcile any inconsistency in the Plan, the Disclosure
                      Statement or in any order of the Bankruptcy Court including, without
                      limitation, the Confirmation Order;

               (8)    hear and determine all applications for Administrative Expense Claims;

               (9)    hear and determine other issues presented or arising under the Plan,
                      including disputes among holders of Claims and arising under agreements,
                      documents or instruments executed in connection with the Plan;

               (10)   determine such other matters and for such other purposes as may be
                      provided in the Confirmation Order;

               (11)   hear and determine any other matters related hereto and not inconsistent
                      with Chapter 11 of the Bankruptcy Code;

               (12)   hear, authorize, and order the sale, free and clear of liens, claims, interests,
                      and encumbrances, of any property, in the event the Debtor finds it
                      necessary or appropriate to seek an order authorizing the same;

               (13)   enter the Final Decree upon proper request;

               (14)   command and enjoin any Creditor or Person to comply with the transfer and
                      vesting of assets of the Debtor and the Estate free and clear of liens, claims,
                      interests, and encumbrances, as provided for in the Plan, and to command
                      any Creditor or Person to release any lien or security interest required to be
                      released or released by the Plan; and

               (15)   hear and determine any action concerning the recovery and liquidation of
                      assets, wherever located, including without limitation litigation to liquidate
                      and recover assets that consist of claims, rights and Causes of Action against
                      third parties and actions seeking declaratory relief with respect to issues
                      relating to or affecting assets; and to hear and determine any action
                      concerning the determination of taxes, tax refunds, tax attributes, and tax
                      benefits and similar or related matters with respect to the Debtor or the
                                                20
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                Entered:01/29/21 18:35:36 Page28 of 49




                         Estate, including, without limitation, matters concerning federal, state, local
                         and other taxes in accordance with Sections 346, 505 and 1146 of the
                         Bankruptcy Code.

                 (1)     Failure of Bankruptcy Court to Exercise Jurisdiction

          If the Bankruptcy Court abstains from exercising or declines to exercise jurisdiction, or is
  otherwise without jurisdiction, over any matter arising under, arising in or related to the
  Bankruptcy Case, including with respect to the matters set forth in the Plan, the Plan shall not
  prohibit or limit the exercise of jurisdiction by any other court having competent jurisdiction with
  respect to such subject matter.

                 (2)     No Creation of Jurisdiction

         The Plan does not create jurisdiction in the Bankruptcy Court but only retains the
  Bankruptcy Court’s jurisdiction as it otherwise exists. For the avoidance of doubt, where the
  Bankruptcy Court has no jurisdiction, or has lost jurisdiction through abstention, remand, or
  withdrawal of the reference, the Plan does not purport to create or reinstate said jurisdiction;
  provided, however, that the Plan, while not creating or reinstating such jurisdiction, does not
  prejudice or limit the ability of the Bankruptcy Court to otherwise exercise such jurisdiction as
  may otherwise be conferred or reinstated.

                 (3)     Retention and Preservation of General Rights

          Notwithstanding the confirmation of the Plan and the entry of the Confirmation Order, and
  notwithstanding any principle of res judicata or otherwise, and unless specifically and explicitly
  released, waived, compromised, or otherwise treated in the Plan, any and all rights, property, and
  interests, regardless of whether they are scheduled, Filed, or asserted prior to the Confirmation
  Hearing, including, without limitation, all: (i) defenses to Claims; (ii) affirmative defenses to
  Claims; (iii) setoffs and recoupments against any Claim, Creditor, or other Person; (iv) rights to
  turnover, accounting contribution, indemnification, or reimbursement against any Creditor or other
  Person; (v) rights to any tax refund; and (vi) claims and Causes of Action against any Creditor or
  Person whatsoever, including for affirmative relief and to reduce any liability, are retained by the
  Debtor and the Estate and shall vest in the Reorganized Debtor.

                 (4)     Retention and Preservation of Specific Rights

          Without limiting the effectiveness or generality of the foregoing, and out of an abundance
  of caution, the following claims and Causes of Action, which shall in no way be extinguished,
  released, or prejudiced as a result of the confirmation of the Plan are specifically reserved and
  retained by the Debtor and the Estate and shall vest in the Reorganized Debtor:

                         (a)    Avoidance Actions;

                         (b)    Accounts Receivable;




                                                   21
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                 Entered:01/29/21 18:35:36 Page29 of 49




                         (c)     claims, Causes of Action, lawsuits, and litigation commenced by the
                                 Debtor at any time prior to the Confirmation Hearing, whether in the
                                 Bankruptcy Court or otherwise; and

                         (d)     all rights against any holder of taxes, whether for past, present, or
                                 future taxes, including any right for purposes of future valuations,
                                 assessments, and taxes, arising under or related to Section 505 of the
                                 Bankruptcy Code.

           K.    Miscellaneous Provisions

                 (1)     Payment of Statutory Fees

          All fees payable pursuant to Section 1930 of title 28 of the United States Code after the
  Effective Date, as determined by the Bankruptcy Court at a hearing pursuant to Section 1128 of
  the Bankruptcy Code, shall be paid prior to the closing of the Bankruptcy Case on the earlier of
  when due or the Effective Date, or as soon thereafter as practicable by the Reorganized Debtor.

                 (2)     Modification of Plan

          Subject to the limitations contained in the Plan: (i) the Debtor reserves the right, in
  accordance with the Bankruptcy Code and the Bankruptcy Rules to amend or modify the Plan prior
  to the entry of the Confirmation Order, including amendments or modifications to satisfy Section
  1129(b) of the Bankruptcy Code; and (ii) after the entry of the Confirmation Order, the Debtor or
  the Reorganized Debtor, as the case may be, may, upon order of the Bankruptcy Court, amend or
  modify the Plan, in accordance with Section 1127(b) of the Bankruptcy Code, or remedy any defect
  or omission or reconcile any inconsistency in the Plan in such manner as may be necessary to carry
  out the purpose and intent of the Plan.

                 (3)     Revocation or Withdrawal of the Plan

          The Debtor reserves the right to revoke or withdraw the Plan prior to the entry of the
  Confirmation Order, and to File subsequent chapter 11 plans. If the Debtor revokes or withdraws
  the Plan or if entry of the Confirmation Order or the Effective Date does not occur, then: (i) the
  Plan shall be null and void in all respects; (ii) any settlement or compromise embodied in the Plan,
  assumption or rejection of executory contracts or leases effected by the Plan, and any document or
  agreement executed pursuant hereto shall be deemed null and void; and (iii) nothing contained in
  the Plan shall: (a) constitute a waiver or release of any claims by or against, or any Equity Interests
  in, the Debtor or any other Entity; (b) prejudice in any manner the rights of the Debtor or any other
  Entity; or (c) constitute an admission of any sort by the Debtor or any other Entity.

                 (4)     Substantial Consummation of Plan

        The Plan shall be deemed to be substantially consummated upon the date of Substantial
  Consummation.




                                                    22
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                Entered:01/29/21 18:35:36 Page30 of 49




                 (5)     Exercise of Liens

         Any lien preserved in the Plan shall, when permitted to be exercised by the Plan and
  applicable law, be exercised, enforced, and foreclosed in full and strict conformity with all
  applicable non-bankruptcy law and agreements, except to the extent specifically modified or
  preempted in the Plan.

                 (6)     Rights to Payment, Pro Rata Distributions

          For the avoidance of doubt, and withstanding anything herein to the contrary, no interest
  shall be paid unless expressly provided for in the Plan and all interests will be paid equally within
  their respective classification on a Pro Rata basis.

                 (7)     Successors and Assigns

         The rights, benefits, and obligations of any Entity named or referred to herein shall be
  binding on, and shall inure to the benefit of, any heir, executor, administrator, successor or assign
  of such Entity.

                 (8)     Binding Effect

          The Plan shall be binding on and inure to the benefit of the holders of Claims and Equity
  Interests (whether or not they have accepted the Plan) and their respective personal representatives,
  successors and assigns, and all parties-in-interest in the Bankruptcy Case.

                 (9)     Confirmation Order Controls

         To the extent there is an inconsistency or ambiguity between any term or provision
  contained in the Plan and the Confirmation Order, the terms and provisions of the Confirmation
  Order shall control.

                 (10)    Governing Law

         Except to the extent that the Bankruptcy Code or Bankruptcy Rules apply, and subject to
  the provisions of any contract, instrument, release, indenture or other agreement or document
  entered into in connection herewith, the rights and obligations arising hereunder shall be governed
  by, and construed and enforced in accordance with, the laws of the State of Colorado, without
  giving effect to the principles of conflict of laws thereof.

                 (11)    Severability

          Should the Bankruptcy Court determine, on or prior to the Confirmation Date, that any
  provision of the Plan is either illegal or unenforceable on its face or illegal or unenforceable as
  applied to any Claim or Person, the Debtor may, in its discretion, alter, delete, or modify such
  provision to make it valid and enforceable to the maximum extent practicable consistent with the
  original purpose of such provision. Notwithstanding any such determination, interpretation, or
  alteration, the remainder of the terms and provisions of the Plan shall remain in full force and
  effect, provided that the Bankruptcy Court otherwise confirms the Plan.

                                                   23
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                Entered:01/29/21 18:35:36 Page31 of 49




                 (12)    Automatic Stay

          The automatic stay provided by Section 362(a) of the Bankruptcy Code shall remain in
  effect through to the Effective Date, unless otherwise specifically modified, annulled, or
  terminated by the Bankruptcy Court pursuant to separate order, and shall terminate on the Effective
  Date, at which time the discharge and injunction provisions of the Plan and the Bankruptcy Code
  shall control.

                 (13)    Reservation of Rights

          Except as expressly set forth herein, the Plan shall have no force or effect unless and until
  the Bankruptcy Court enters the Confirmation Order and the conditions to effectiveness of the Plan
  shall have been waived or satisfied. Neither the filing of the Plan, any statement or provision
  contained herein, nor the taking of any action by the Debtor or any Person or Entity with respect
  to the Plan shall be or shall be deemed to be an admission or waiver of any rights of: (i) the Debtor
  with respect to the holders of Claims or Equity Interests or other parties-in-interest; or (ii) any
  holder of a Claim or other party-in-interest prior to the Effective Date.

                 (14)    Section 1146 Exemption

          Pursuant to Section 1146(a) of the Bankruptcy Code, any transfers of property pursuant to
  the Plan shall not be subject to any document recording tax, stamp tax, conveyance fee, intangibles
  or similar tax, mortgage tax, stamp act, real estate transfer tax, mortgage recording tax, sales tax,
  use tax, or other similar tax or governmental assessment to the fullest extent contemplated by
  Section 1146(a) of the Bankruptcy Code, and upon entry of the Confirmation Order, the
  appropriate state or local governmental officials or agents to forgo the collection of any such tax
  or governmental assessment and to accept for filing and recordation any of the foregoing
  instruments or other documents without the payment of any such tax or governmental assessment.

                 (15)    Section 1125(e) Good Faith Compliance

         The Debtor and its Representatives shall be deemed to have acted in “good faith” under
  Section 1125(e) of the Bankruptcy Code.

                 (16)    Further Assurances

          The Debtor, the Reorganized Debtor, all holders of Claims receiving Distributions
  hereunder and all other parties in interest shall, from time to time, prepare, execute, and deliver
  any agreements or documents and take any other actions as may be necessary or advisable to
  effectuate the provisions and intent of the Plan or the Confirmation Order.

                 (17)    Service of Documents

          Any pleading, notice or other document required by the Plan to be served on or delivered
  to the Debtor and/or the Reorganized Debtor, as applicable, shall be sent by first class U.S. mail,
  postage prepaid as follows:



                                                   24
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                 Entered:01/29/21 18:35:36 Page32 of 49




  SkyFuel, Inc.
  c/o Akerman LLP
  2001 Ross Avenue, Suite 3600
  Dallas, TX 75201
  Attn: David Parham

  with a copy to:

  Akerman LLP
  50 North Laura Street, Suite 3100
  Jacksonville, FL 32202
  Attn: Amy Leitch

                    (18)   Notices and Distributions

          On and after the Effective Date, all notices, requests and Distributions to a holder of a
  Claim shall be sent to the last known address of: (i) the holder or its attorney of record as reflected
  in the holder’s proof of Claim or Administrative Expense Claim Filed by or on behalf of such
  holder; or (ii) if there is no such evidence of a last known address, to the last known address of the
  holder according to the books and records of the Debtor. Any holder of a Claim may designate
  another address for the purposes of this section by providing the Debtor written notice of such
  address, which notice will be effective upon receipt by the Debtor as otherwise appropriate.

                    (19)   Filing of Additional Documents

         On or before the Effective Date, the Debtor may File with the Bankruptcy Court all
  agreements and other documents that may be necessary or appropriate to effectuate and further
  evidence the terms and conditions of the Plan.

                    (20)   Incorporation of Exhibits

         Any exhibits to the Plan, or any supplements to the Plan Filed prior to the conclusion of
  the Confirmation Hearing, shall automatically become part of the Plan if it is intended to address
  any issue in the Plan and if it is intended to become a part of the Plan.


                    (21)   No Admissions

          Notwithstanding anything herein to the contrary, nothing contained in the Plan shall be
  deemed an admission by the Debtor with respect to any matter set forth herein including, without
  limitation, liability of any Person on any Claim or the propriety of any classification of any Claim.

                    (22)   No Stay of Confirmation Order

         The Confirmation Order shall contain a waiver of any stay of enforcement otherwise
  applicable, including pursuant to Bankruptcy Rules 3020(e) and 7062.



                                                    25
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                 Entered:01/29/21 18:35:36 Page33 of 49




                 (23)    Aid and Recognition

          The Debtor or Reorganized Debtor, as the case may be, shall, as needed to effect the terms
  of the Plan, request the aid and recognition of any court or judicial, regulatory or administrative
  body in any province or territory of China or any other nation or state.

  IV.      ALTERNATIVES TO THE PLAN

          The Debtor has determined that the Plan is the most practical means of providing maximum
  recoveries to Creditors. This is especially true given that the Equity Interests have been sold for an
  amount sufficient to pay all Allowed Claims in full. Despite running a fulsome sale process, no
  other bids were received which would have, after payment of Administrative Expense Claims,
  provided full payment to General Unsecured Creditors. If the Plan is not confirmed, the potential
  alternatives include (a) alternatives plans under Chapter 11 (including a liquidation Plan), (b)
  dismissal of the Bankruptcy Case, or (c) conversion of the Bankruptcy Case to a case under
  Chapter 7 of the Bankruptcy Code.

           A.    Alternative plan

          If the Plan is not confirmed, the Debtor or any other party in interest could attempt to
  formulate and propose a different chapter 11 plan or amended plans, which might provide for the
  liquidation of the Debtor’s assets other than as provided in the Plan. However, the Debtor has
  determined a stand-alone plan of reorganization would not be feasible, given the absence of capital
  and the fact that some of the Debtor’s products were only in the early stage of commercialization.
  Since a stand-alone plan would not be feasible, and since the auction did not produce another bid
  at an amount sufficient to pay Administrative Expense Claims and a meaningful dividend to
  General Unsecured Creditors, the Debtor believes that any alternative chapter 11 plan will be
  substantially worse than the Plan. Any attempt to formulate an alternative chapter 11 plan would
  also necessarily delay Creditors’ receipt of Distributions yet to be made and would almost certainly
  provide for smaller Distributions to holders of Allowed Claims than are currently provided for in
  the Plan. Thus, the Debtor believes that the Plan will enable all Creditors to realize the greatest
  possible recovery on their respective Claims

           B.    Liquidation Under Chapter 7 of the Bankruptcy Code

           If the Plan or any other chapter 11 plan for the Debtor cannot be confirmed under Section
  1129(a) of the Bankruptcy Code, the Bankruptcy Case may be converted to a Chapter 7 liquidation
  case. In a Chapter 7 case, a trustee would be elected or appointed to liquidate the assets of the
  Debtor. Converting the Bankruptcy Case to Chapter 7 would simply add an additional layer of
  administrative expenses to the Estate which would substantially reduce and possibly eliminate any
  funds available for distributiorn to Unsecured Creditors. The proceeds of the liquidation would be
  distributed to the Creditors and holders of Equity Interests of the Debtor in accordance with the
  priorities established by the Bankruptcy Code.

          In general, the Debtor believes that liquidation under Chapter 7 would result in diminution
  of the value of the interests of the Creditors because of (a) additional administrative expenses
  involved in the appointment of a trustee and attorneys, accountants, and other professionals to
  assist such trustee; (b) additional expenses and claims, some of which might be entitled to priority,
                                                    26
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                Entered:01/29/21 18:35:36 Page34 of 49




  which would arise by reason of the liquidation; (c) failure to realize the full value of the Debtor’s
  assets; (d) the inability to utilize the work product and knowledge of the Debtor’s Professionals;
  (e) the substantial delay which would elapse before Creditors would receive any distribution in
  respect of their Claims; and (f) litigation of various issues resolved by the Plan.

          The Debtor’s consideration of this alternative to the Plan has led the Debtor to conclude
  that the Plan, in comparison, provides a far greater recovery to Creditors on a more expeditious
  timetable, and in a manner that minimizes certain inherent risks in any other course of action
  available to the Debtor.

  V.       CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

       HOLDERS OF CLAIMS AND EQUITY INTERESTS ARE URGED TO CONSULT
  THEIR OWN TAX ADVISORS REGARDING THE TAX CONSEQUENCES TO THEM
  OF THE TRANSACTIONS CONTEMPLATED BY THE PLAN, INCLUDING STATE,
  LOCAL, AND FOREIGN TAX CONSEQUENCES.

        THE DEBTOR IS NOT AWARE OF ANY ADVERSE TAX CONSEQUENCE TO
  IT RESULTING FROM CONFIRMATION OF THE PLAN.

  VI.      SOLICITATION AND VOTING PROCEDURES

          On [●], 2021, the Bankruptcy Court entered the Disclosure Statement Order approving the
  adequacy of the Disclosure Statement and approving the Solicitation Procedures. In addition to
  approving the Solicitation Procedures, the Disclosure Statement Order established certain dates
  and deadlines, including the date for the Confirmation Hearing, the deadline for parties to object
  to confirmation, the Voting Record Date and the Voting Deadline. The Disclosure Statement Order
  also approved the forms of ballots and certain confirmation-related notices. The Disclosure
  Statement Order and the Solicitation Procedures should be read in conjunction with the Disclosure
  Statement. Capitalized terms used herein that are not otherwise defined in the Disclosure Statement
  or Plan shall have the meanings ascribed to them in the Solicitation Procedures.

           A.    Solicitation Package

                 (1)     Contents of Solicitation Package

         The following materials, all of which shall be submitted to holders of Claims eligible to
  vote on the Plan on a thumb drive in PDF format, shall constitute the Solicitation Package,
  provided, however, that all holders of Claims eligible to vote on the Plan shall also receive a paper
  copy of the Confirmation Hearing Notice and the applicable ballot:

                         (a)     The Plan;

                         (b)     The approved Disclosure statement;

                         (c)     The Disclosure Statement Order;

                         (d)     The Confirmation Hearing Notice;

                                                   27
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                 Entered:01/29/21 18:35:36 Page35 of 49




                         (e)     The applicable ballot and voting instructions; and

                         (f)     Prepaid return envelope.

          Holders of Claims not eligible to vote on the Plan will not receive the full Solicitation
  Package. Rather, such parties will receive only a hard copy of (i) the Confirmation Hearing Notice
  and (ii) a Notice of Non-Voting Status.

        Notice parties who are not holders of Claims will receive only a hard copy of the
  Confirmation Hearing Notice alone.

                  (2)    Distribution of Solicitation Package

          The Debtor shall serve, or cause to be served, all of the materials in the Solicitation Package
  on all holders of Claims eligible to vote on the Plan as described in Section VI above.

          Holders of Priority Claims in (Class 1) are not impaired and conclusively deemed to accept
  the Plan. Holders of the Equity Interests in Class 3 are impaired but deemed to reject the Plan.
  Accordingly, such parties will receive only a hard copy of (i) the Confirmation Hearing Notice
  and (ii) a Notice of Non-Voting Status.

        Holders of Claims in Class 2 (Other General Unsecured Claims) are impaired.
  Accordingly, such holders will also receive a full Solicitation Package.

          Consistent with Bankruptcy Rule 2002, the Debtor will also serve by regular U.S. Mail a
  copy of the Confirmation Hearing Notice on all Creditors, the United States Trustee, counterparties
  to the Debtor’s Executory Contracts that have not yet been assumed or rejected, and all other notice
  parties appearing in the Debtor’s records.

          The Confirmation Hearing Notice shall inform parties that the Plan, the Disclosure
  Statement, the Disclosure Statement Order, and all other Solicitation Package materials (except
  ballots) can be obtained by contacting counsel for the Debtor via telephone at (904) 798-3700 or
  email at amy.leitch@akerman.com and referencing “SkyFuel Bankruptcy” in the subject.

           B.     Voting Instructions and General Tabulation Procedures

                  (1)    Voting Record Dates

           The Bankruptcy Court has approved [●], 2021 as the Voting Record Date.

                  (2)    Voting Deadline

         The Bankruptcy Court has approved [●], 2020 at 5:00 p.m. (Prevailing Mountain Time) as
  the Voting Deadline. The Debtor may extend the Voting Deadline without further order of the
  Bankruptcy Court, however, the Debtor will document any such extension in the Voting Report.

         For holders of all Claims or Equity Interests, the Debtor will answer questions regarding
  the procedures and requirements for voting to accept or reject the Plan and for objecting to the

                                                    28
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                 Entered:01/29/21 18:35:36 Page36 of 49




  Plan, provide additional copies of all materials and oversee the voting tabulation. The Debtor will
  also process and tabulate ballots for each Class entitled to vote to accept or reject the Plan.

       TO BE COUNTED AS VOTES TO ACCEPT OR REJECT THE PLAN, BALLOTS
  CAST BY HOLDERS AND MASTER BALLOTS CAST ON BEHALF OF BENEFICIAL
  HOLDERS IN CLASSES ENTITLED TO VOTE MUST BE RECEIVED BY THE
  DEBTOR BY THE VOTING DEADLINE AT THE EMAIL ADDRESS AND/OR
  PHYSICAL ADDRESS (WHETHER RECEIVED BY FIRST CLASS MAIL, OVERNIGHT
  COURIER OR PERSONAL DELIVERY) LISTED ON THE APPLICABLE BALLOT.
  THE BALLOTS WILL CLEARLY INDICATE WHERE THE BALLOT MUST BE
  RETURNED.

               Ballots must be actually received by the Debtor by the Voting Deadline as
                                                follows:

                                        If sent by electronic mail:

                                        amy.leitch@akerman.com
                    Please indicate “SkyFuel Ballot” in the “subject” line of the email
                     If sent by First Class Mail, Messenger or Overnight Courier:

                                            AKERMAN LLP
                                    50 North Laura Street, Suite 3100
                                          Jacksonville, FL 32202
                                            Attn: Amy Leitch
                If you have any questions on the procedures for voting on the Plan, please
                      call counsel for the Debtor at the following telephone number:
                                              (904) 798-3700

               IT IS IMPORTANT TO FOLLOW THE SPECIFIC INSTRUCTIONS
                PROVIDED ON EACH BALLOT WHEN SUBMITTING A VOTE.

      EACH BALLOT WILL CONTAIN A PROVISION STATING THAT A VOTING
  CREDITOR, BY VOTING, ACKNOWLEDGES HIS, HER OR ITS CONSENT TO THE
  RELEASE, EXCULPATION AND RELEASE PROVISIONS OF THE PLAN, AS
  FOLLOWS:

               If you vote to accept the Plan, you shall be deemed to have consented to
               the releases contained in Article XII of the Plan. YOU SHOULD
               CAREFULLY REVIEW SUCH RELEASES PRIOR TO VOTING TO
               ACCEPT OR REJECT THE PLAN.

                        The holder identified below votes to (please check one):
                          ACCEPT THE PLAN □ REJECT THE PLAN □



                                                    29
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21               Entered:01/29/21 18:35:36 Page37 of 49




       FOR ANSWERS TO ANY QUESTIONS REGARDING SOLICITATION
  PROCEDURES, PARTIES MAY CALL COUNSEL FOR THE DEBTOR VIA
  TELEPHONE AT (904) 798-3700.

          To obtain an additional copy of the Plan, the Disclosure Statement or other Solicitation
  Package materials (except ballots), please contact counsel for the Debtor via telephone at (904)
  798-3700 or email at amy.leitch@akerman.com and reference “SkyFuel Bankruptcy” in the
  subject.

           Ballots received after the Voting Deadline will not be counted by the Debtor in connection
  with the Debtor’s request for confirmation. The method of delivery of ballots to be sent to the
  Debtor is at the election and risk of each Creditor. Except as otherwise provided, a ballot will be
  deemed delivered only when the Debtor actually receives the original executed ballot. In all cases,
  sufficient time should be allowed to ensure timely delivery. The Debtor expressly reserves the
  right to amend from time to time the terms of the Plan (subject to compliance with the requirements
  of Section 1127 of the Bankruptcy Code and the terms of the Plan regarding modification).

                 (3)    Tabulation Procedures

        In tabulating votes to accept or reject the Plan, the following procedures (the “Tabulation
  Procedures”) shall be used:

                        (a)     Unless otherwise provided in these Tabulation Procedures, a Claim
                                will be deemed temporarily Allowed for voting purposes only in an
                                amount equal to: (i) the liquidated, non-contingent, undisputed
                                amount of such Claim as set forth in the Debtor’s Schedules if no
                                proof of claim has been timely Filed in respect of such Claim; or (ii)
                                if a proof of claim has been timely Filed in respect of such Claim, the
                                amount set forth in such proof of Claim;

                        (b)     If a Claim is deemed Allowed under the Plan or in an order of the
                                Bankruptcy Court entered prior to the Voting Record Date, such
                                Claim is allowed for voting purposes in the deemed Allowed amount
                                set forth in the Plan or such order;

                        (c)     If a Claim for which a proof of Claim has been timely Filed is for
                                unknown or undetermined amounts, or is wholly unliquidated or
                                contingent (as determined on the face of the Claim or after a
                                reasonable review of the supporting documentation by the Debtor),
                                and such Claim has not been Allowed, such Claim will be
                                temporarily Allowed for voting purposes only, and not for purposes
                                of allowance or Distribution and accorded one vote and valued at an
                                amount equal to one dollar ($1.00);

                        (d)     If a Claim is listed on a timely Filed proof of Claim as contingent,
                                unliquidated, or disputed in part, such Claim is temporarily Allowed
                                in the amount that is liquidated, non-contingent, and undisputed for

                                                  30
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21              Entered:01/29/21 18:35:36 Page38 of 49




                               voting purposes only, and not for purposes of allowance or
                               Distribution;

                        (e)    If a holder of a Claim identifies a Claim amount in its ballot that is
                               different than the amount otherwise calculated in accordance with
                               the Tabulation Procedures, the Claim will be temporarily Allowed
                               for voting purposes in the amount calculated in accordance with the
                               Tabulation Procedures;

                        (f)    Creditors with Claims that have been indefeasibly paid, in full or in
                               part, shall only be permitted to vote the unpaid amount of such
                               Claim, if any, to accept or reject the Plan;

                        (g)    Duplicate Claims within the same Voting Class will be deemed
                               temporarily Allowed for voting purposes only in an amount equal to
                               one such Claim and not in an amount equal to the aggregate of such
                               Claims;

                        (h)    Creditors will not be entitled to vote Claims to the extent such
                               Claims have been superseded and/or amended by other Claims Filed
                               by or on behalf of such Creditors, regardless of whether the Debtor
                               has objected to such earlier Filed Claim;

                        (i)    If the Debtor has served an objection or request for estimation as to
                               a Claim at least ten (10) calendar days before the Voting Deadline,
                               such Claim is temporarily disallowed for voting purposes only and
                               not for purposes of allowance or Distribution, except to the extent
                               and manner as set forth in such objection;

                        (j)    Claims Filed for $0.00 are not entitled to vote; and

                        (k)    Any Class that contains Claims entitled to vote but no votes are
                               returned for such Class shall be deemed to have accepted the Plan.

  The following additional procedures will apply:

                        (l)    The voter must complete each section of the ballot, including,
                               without limitation, certifying the amount of its Claim, voting to
                               accept or reject the Plan, completing the requested identification
                               information, and signing and dating the ballot. If the party executing
                               the ballot is signing as a trustee, executor, administrator, guardian,
                               attorney-in-fact, officer of a corporation, or acting in a fiduciary or
                               representative capacity, they should indicate such capacity when
                               signing and, if required or requested by the Debtor or the
                               Bankruptcy Court, must submit evidence satisfactory to the
                               requesting party to so act on behalf of the holder of the Claim.


                                                 31
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21         Entered:01/29/21 18:35:36 Page39 of 49




                   (m)   The voter must vote all of its Claims either to accept or reject the
                         Plan. Accordingly, a ballot that partially rejects and partially
                         accepts the Plan will not be counted. To the extent possible, the
                         Debtor shall mail each Claimant holding a Claim in the Voting
                         Class a single ballot on account of the Claims held by such
                         Claimant in the Voting Class.

                   (n)   For purposes of the numerosity requirement of Section 1126(c) of
                         the Bankruptcy Code, separate Claims held by a single Creditor in a
                         particular Class shall be aggregated as if such Creditor held one
                         Claim in such Class, and the votes related to such Claims shall be
                         treated as a single vote to accept or reject the Plan.

                   (o)   If multiple ballots are received from the same voter with respect to
                         the same Claim prior to the Voting Deadline, the last properly
                         executed ballot timely received will be deemed to reflect such
                         voter’s intent and will supersede and revoke any prior ballot
                         received.

                   (p)   If a Creditor submits inconsistent ballots, such ballots shall not be
                         counted.

                   (q)   Delivery of a defective or irregular ballot will not be deemed to have
                         been made until such defect or irregularity has been cured or waived
                         by the Debtor. Any waiver by the Debtor of defects or irregularities
                         in any ballot will be detailed in the voting report Filed with this
                         Court by the Debtor. Neither the Debtor, nor any other Person or
                         Entity, will be under any duty to provide notification of defects or
                         irregularities with respect to delivered ballots, nor will any of them
                         incur any liability for failure to provide such notification.

                   (r)   The Debtor is hereby authorized to waive any defects or
                         irregularities as to any particular ballot at any time, either before or
                         after the Voting Deadline, and any such waivers shall be
                         documented in the tabulation report (the "Voting Declaration")
                         prepared by the Debtor.

                   (s)   In addition, the following ballots will not be counted in determining
                         the acceptance or rejection of the Plan:

                         i. any ballot that is illegible or contains insufficient information to
                            permit the identification of the holder:

                         ii. any ballot that (a) does not indicate an acceptance or rejection of
                             the Plan, (b) indicates both an acceptance and rejection of the
                             Plan, and/or (c) partially accepts and partially rejects the Plan;


                                           32
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                Entered:01/29/21 18:35:36 Page40 of 49




                                iii. any ballot cast by a Person who does not hold, or represent a
                                     Person that holds, a Claim in the Voting Class;

                                iv. any ballot received after the Voting Deadline will not be counted
                                    unless the Debtor has granted an extension with respect to such
                                    ballot. The voter may choose the method of delivery of its ballot
                                    to the Debtor at its own risk. Delivery of the ballot will be
                                    deemed made only when the original properly executed ballot is
                                    actually received by the Debtor;

                                v. any ballot delivered by any other means not specifically
                                   approved herein;

                                vi. any ballot sent to a Person other than the Debtor; and

                                vii. any ballot not bearing an original signature if the Debtor receives
                                     such ballot by mail or any ballot sent by electronic mail for
                                     which an original signature cannot be produced if requested by
                                     the Debtor.

  VII.     CONFIRMATION PROCEDURES

           A.     Confirmation Hearing

          The Confirmation Hearing will commence on [●], 2021 at __:__ _.m. (Prevailing Mountain
  Time), before The Honorable Judge Joseph G. Rosania at the United States Bankruptcy Court for
  the District of Colorado, 721 19th Street, Denver, Colorado 80202. The Confirmation Hearing may
  be adjourned from time to time without further notice except for an announcement of the adjourned
  date made at the Confirmation Hearing or any adjournment thereof.

  The Plan Objection Deadline is [●]:00 p.m. (Prevailing Mountain Time) on [●], 2021.

          All Plan Objections must be Filed with the Bankruptcy Court and served on the Debtor and
  certain other parties in accordance with the Disclosure Statement Order on or before the Plan
  Objection Deadline.

         The Debtor’s proposed schedule will provide Entities sufficient notice of the Plan
  Objection Deadline, which will be at least the 28 days as required by Bankruptcy Rule 2002(b).
  The Debtor believes that the Plan Objection Deadline will afford the Bankruptcy Court, the Debtor
  and other parties in interest reasonable time to consider the Plan Objections prior to the
  Confirmation Hearing.

               THE BANKRUPTCY COURT WILL NOT CONSIDER PLAN
               OBJECTIONS UNLESS THEY ARE TIMELY SERVED AND FLED IN
               COMPLIANCE WITH THE DISCLOSURE STATEMENT ORDER.

                   Plan Objections must be served on all of the following parties:

                                                  33
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21             Entered:01/29/21 18:35:36 Page41 of 49




   AKERMAN LLP                                       UNITED STATES TRUSTEE
   2001 Ross Avenue, Suite 3600                      Office of the United States Trustee for the
   Dallas, TX 75201                                  District of Colorado
   Attn: David Parham                                1961 Stout Street, Suite 12-200
                                                     Denver, CO 80294
   -and-                                             Attn: Alan K. Motes
                                                     CLERK OF THE BANKRUPTCY
   AKERMAN LLP                                       COURT
   50 North Laura Street, Suite 3100                 United States Bankruptcy Court
   Jacksonville, FL 32202                            for the District of Colorado
   Attn: Amy Leitch                                  721 19th Street
                                                     Denver, CO 80202
   Counsel for the Debtor and Debtor-in-Possession
   KutnerBrinen, P.C.
   1660 Lincoln St. Suite 1850
   Denver, CO 80264
   Attn: Keri L. Riley

   Counsel for the Official Committee of Unsecured
   Creditors

           B.   Statutory Requirements for Confirmation of the Plan

          At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan
  satisfies the requirements of Section 1129 of the Bankruptcy Code. The Debtor believes:

                •      The Plan complies with the applicable provisions of the Bankruptcy Code.

                •      The Debtor, as the Plan proponent, will have complied with the applicable
                       provisions of the Bankruptcy Code.

                •      The Plan has been proposed in good faith and not by any means forbidden
                       by law.

                •      Any payment made or promised under the Plan for services or for costs and
                       expenses in, or in connection with, the Bankruptcy Case, or in connection
                       with the Plan and incident to the case, has been disclosed to the Bankruptcy
                       Court, and any such payment: (i) made before the confirmation of the Plan
                       is reasonable; or (ii) subject to the approval of the Bankruptcy Court as
                       reasonable, if it is to be fixed after confirmation of the Plan.

                •      Either each holder of an impaired Claim has accepted the Plan, or will
                       receive or retain under the Plan on account of such Claim, property of a
                       value, as of the Effective Date of the Plan, that is not less than the amount
                       that such holder would receive or retain if the Debtor were liquidated on
                       that date under chapter 7 of the Bankruptcy Code, including pursuant to

                                                34
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                Entered:01/29/21 18:35:36 Page42 of 49




                         Section 1129(b) of the Bankruptcy Code for Equity Interests deemed to
                         reject the Plan.

                 •       Each Class of Claims that is entitled to vote on the Plan has either accepted
                         the Plan or is not impaired under the Plan, or the Plan can be confirmed
                         without the approval of such voting Class pursuant to Section 1129(b) of
                         the Bankruptcy Code.

                 •       Except to the extent the holder of a particular Claim will agree to a different
                         treatment of its Claim, the Plan provides that Administrative Expense
                         Claims, Priority Claims, General Unsecured Claims, and Equity Interests
                         will be paid in full on the Effective Date, or as soon thereafter as is
                         reasonably practicable.

                 •       At least one Class of impaired Claims has accepted the Plan, determined
                         without including any acceptance of the Plan by any insider holding a Claim
                         in that Class.

                 •       Confirmation of the Plan is not likely to be followed by the liquidation or
                         the need for further financial reorganization of the Debtor or any successors
                         thereto under the Plan.

                 •       The Debtor has paid the required filing fees pursuant to 28 U.S.C. § 1930
                         to the clerk of the Bankruptcy Court.

                 •       In addition to the filing fees paid to the clerk of the Bankruptcy Court, the
                         Debtor will pay quarterly fees on the last day of the calendar month,
                         following the calendar quarter for which the fee is owed in each of the
                         Debtor’s Bankruptcy Case for each quarter (including any fraction thereof),
                         to the Office of the United States Trustee, until the case is converted or
                         dismissed, whichever occurs first.

                 (1)     Best Interests of Creditors Test

          Often called the “best interests” test, Section 1129(a)(7) of the Bankruptcy Code requires
  that a bankruptcy court find, as a condition to confirmation, that a chapter 11 plan provides, with
  respect to each class, that each holder of a claim or an equity interest in such class either (i) has
  accepted the plan or (ii) will receive or retain under the plan property with a value, as of the
  effective date of the plan, that is not less than the amount that such holder would receive or retain
  if the debtor liquidated under chapter 7 of the Bankruptcy Code. To make these findings, the
  bankruptcy court must: (a) estimate the cash liquidation proceeds that a chapter 7 trustee would
  generate if the debtor’s chapter 11 case were converted to a chapter 7 case and the assets of the
  debtor’s estate were liquidated; (b) determine the liquidation Distribution that each non-accepting
  holder of a claim or an equity interest would receive from such liquidation proceeds under the
  priority scheme dictated in chapter 7; and (c) compare such holder’s liquidation distribution to the
  Plan Distribution that such holder would receive if the Plan were confirmed.


                                                   35
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                 Entered:01/29/21 18:35:36 Page43 of 49




          In chapter 7 cases, unsecured creditors and interest holders of a debtor are paid from
  available assets generally in the following order, with no junior class receiving any payments until
  all amounts due to senior classes have been paid fully or any such payment is provided for: (i)
  holders of secured claims (to the extent of the value of their collateral); (ii) holders of priority
  claims; (iii) holders of unsecured claims; (iv) holders of debt expressly subordinated by its terms
  or by order of the bankruptcy court; and (v) holders of equity interests.

          The Debtor believes that the value of any Distributions if the Bankruptcy Case were
  converted to a case under chapter 7 of the Bankruptcy Code would be less than the value of
  Distributions under the Plan because, among other reasons, (i) conversion to chapter 7 would
  require appointment of a chapter 7 trustee, which likely would delay and reduce the present value
  of Distributions (e.g., the chapter 7 trustee would likely hire separate counsel, which would incur
  additional attorneys’ fees, and would be statutorily-entitled to a commission in excess of the
  quarterly fees payable to the United States Trustee in chapter 11); (ii) the fees and expenses of a
  chapter 7 trustee would likely further reduce cash available for Distribution; and (iii) it is unlikely
  the assets could be sold for an amount close to the amount that Kaidi has agreed to pay.

                 (2)     Feasibility

          Section 1129(a)(11) of the Bankruptcy Code requires that the Bankruptcy Court find that
  confirmation is not likely to be followed by the liquidation of the Debtor or the need for further
  financial reorganization, unless the Plan contemplates such liquidation.

          The Plan basically provides for the Sale of the Debtor’s equity for an amount sufficient to
  pay all Allowed Claims in full from the Proceeds. The Plan further authorizes and directs the
  Debtor to take all actions necessary to implement the Plan. Accordingly, the Debtor believes that
  the Plan is per se feasible.

                 (3)     Acceptance by Impaired Classes

          The Bankruptcy Code requires that, as a condition to confirmation, except as described
  below, each class of claims or equity interests that is impaired under a plan, accepts the plan. A
  class that is not “impaired” under a plan is deemed to have accepted the plan and, therefore,
  solicitation of acceptances with respect to such class is not required. A class is “impaired” unless
  the plan: (i) leaves unaltered the legal, equitable and contractual rights to which the claim or the
  equity interest entitles the holder of such claim or equity interest; (ii) cures any default and
  reinstates the original terms of such obligation; or (iii) provides that, on the Substantial
  Consummation date, the holder of such claim or equity interest receives cash equal to the allowed
  amount of that claim or, with respect to any equity interest, any fixed liquidation preference to
  which the holder of such equity interest is entitled or any fixed price at which the debtor may
  redeem the security.

           Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of impaired
  claims as acceptance by holders of at least two-thirds in dollar amount and more than one-half in
  number of claims in that class, but for that purpose counts only those who actually vote to accept
  or to reject the plan. Thus, a class of claims will have voted to accept the plan only if two-thirds in
  amount and a majority in number actually voting cast their ballots in favor of acceptance.

                                                    36
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                 Entered:01/29/21 18:35:36 Page44 of 49




          Only one Class is impaired under the Plan, and as a result, the holders of Claims in that
  Class are entitled to vote on the Plan. Pursuant to Section 1129 of the Bankruptcy Code, the holders
  of Claims in that Class must accept the Plan for the Plan to be confirmed without application of
  the “fair and equitable test” to that Class, and without considering whether the Plan “discriminates
  unfairly” with respect to that Class, as both standards are described herein. As stated above, a Class
  of Claims will have accepted the Plan if the Plan is accepted by at least two-thirds in amount and
  a majority in number of the Claims of each such Class (other than any Claims of Creditors
  designated under Section 1126(e) of the Bankruptcy Code) that have voted to accept or reject the
  Plan.

                 (4)     Confirmation Without Acceptance by All Impaired Classes

           Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan even
  if all impaired classes entitled to vote on the plan have not accepted it; provided, however, that the
  plan has been accepted by at least one impaired class. Pursuant to Section 1129(b) of the
  Bankruptcy Code, notwithstanding an impaired class’s rejection or deemed rejection of the plan,
  such plan will be confirmed, at the plan proponent’s request, in a procedure commonly known as
  a “cram down,” so long as the plan does not “discriminate unfairly” and is “fair and equitable”
  with respect to each class of claims or equity interests that is impaired under, and has not accepted,
  the plan.

                 (5)     No Unfair Discrimination

          This test applies to classes of claims or equity interests that are of equal priority and are
  receiving different treatment under the Plan. The test does not require that the treatment be the
  same or equivalent, but that such treatment be “fair.” In general, bankruptcy courts consider
  whether a plan discriminates unfairly in its treatment of classes of claims of equal rank (e.g.,
  classes of the same legal character). Bankruptcy courts will take into account a number of factors
  in determining whether a plan discriminates unfairly, and, accordingly, a plan could treat two
  classes of unsecured creditors differently without unfairly discriminating against either class.

                 (6)     Fair and Equitable Test

          This test applies to classes of different priority and status (e.g., secured versus unsecured)
  and includes the general requirement that no class of claims receive more than 100% of the amount
  of the allowed claims in such class. As to the dissenting class, the test sets different standards
  depending on the type of claims or equity interests in such class.

          Unsecured Claims: The condition that a plan be “fair and equitable” to a non-accepting
  class of unsecured claims includes the requirement that either: (i) the plan provides that each holder
  of a claim of such class receive or retain on account of such claim property of a value, as of the
  effective date of the plan, equal to the allowed amount of such claim; or (ii) the holder of any claim
  or any equity interest that is junior to the claims of such class will not receive or retain under the
  plan on account of such junior claim or junior equity interest any property.

          Equity Interests: The condition that a plan be “fair and equitable” to a non-accepting class
  of equity interests includes the requirement that either: (i) the plan provides that each holder of an
  equity interest in that class receives or retains under the plan on account of that equity interest
                                                    37
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                   Entered:01/29/21 18:35:36 Page45 of 49




  property of a value, as of the effective date of the plan, equal to the greater of: (a) the allowed
  amount of any fixed liquidation preference to which such holder is entitled; (b) any fixed
  redemption price to which such holder is entitled; or (c) the value of such interest; or (ii) if the
  class does not receive the amount as required under (i) hereof, no class of equity interests junior
  to the non-accepting class may receive a Distribution under the plan.

          To the extent that the General Unsecured Claims Class votes to reject the Plan, the Debtor
  further reserves the right to seek to modify the Plan.

         The Debtor does not believe that the Plan discriminates unfairly against the General
  Unsecured Claims Class. The Debtor believes that the Plan and the treatment of all Classes of
  Claims and Equity Interests under the Plan satisfy the foregoing requirements for nonconsensual
  confirmation of the Plan.

           C.     Contact for More Information

          Any interested party desiring further information about the Plan may contact legal counsel
  to the Debtor by writing to Akerman LLP, 50 North Laura Street, Suite 3100, Jacksonville, Florida
  32202, Attn: Amy Leitch and/or calling (904) 798-3700, during normal business hours.

  VIII. PLAN-RELATED RISK FACTORS AND ALTERNATIVES TO CONFIRMATION
        AND CONSUMMATION OF THE PLAN

  PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN, ALL HOLDERS OF
  CLAIMS AND EQUITY INTERESTS THAT ARE IMPAIRED SHOULD READ AND
  CONSIDER CAREFULLY THE FACTORS SET FORTH HEREIN, AS WELL AS ALL
  OTHER INFORMATION SET FORTH OR OTHERWISE REFERENCED IN THIS
  DISCLOSURE STATEMENT.

           A.     Certain Bankruptcy Law Considerations

                  (1)     Parties-in-Interest May Object to the Debtor’s Classification of Claims
                          and Equity Interests

          Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity
  interest in a particular class only if such claim or equity interest is substantially similar to the other
  claims or equity interests in such class. The Debtor believes that the classification of Claims and
  Equity Interests under the Plan complies with the requirements set forth in the Bankruptcy Code
  because the Debtor created three Classes of Claims and Equity Interests, each encompassing
  Claims or Equity Interests, as applicable, that are substantially similar to the other Claims and
  Equity Interests in each such Class. Nevertheless, there can be no assurance the Bankruptcy Court
  will reach the same conclusion.

                  (2)     Failure to Satisfy Vote Requirement

          If votes are received in number and amount sufficient to enable the Bankruptcy Court to
  confirm the Plan, the Debtor intends to seek, as promptly as practicable thereafter, confirmation
  of the Plan. In the event that sufficient votes are not received, the Debtor may seek to accomplish
                                                     38
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                Entered:01/29/21 18:35:36 Page46 of 49




  an alternative chapter 11 plan. There can be no assurance the terms of any such alternative chapter
  11 plan would be similar or as favorable to the holders of Allowed Claims as those proposed in
  the Plan.

                 (3)     Debtor May Not be Able to Secure Confirmation of the Plan

          Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a
  chapter 11 plan, including, among other requirements, a finding by the bankruptcy court that: (i)
  such plan “does not unfairly discriminate” and is “fair and equitable” with respect to any non-
  accepting classes; (ii) confirmation of such plan is not likely to be followed by a liquidation or a
  need for further financial reorganization unless such liquidation or reorganization is contemplated
  by the plan; and (iii) the value of Distributions to non-accepting holders of claims and equity
  interests within a particular class under such plan will not be less than the value of Distributions
  such holders would receive if the debtor were liquidated under chapter 7 of the Bankruptcy Code.

          There can be no assurance that the requisite acceptances to confirm the Plan will be
  received. Even if the requisite acceptances are received, there can be no assurance the Bankruptcy
  Court will confirm the Plan. A non-accepting holder of an Allowed Claim might challenge either
  the adequacy of this Disclosure Statement or whether the balloting procedures and voting results
  satisfy the requirements of the Bankruptcy Code or Bankruptcy Rules. Even if the Bankruptcy
  Court determines that the Disclosure Statement, the balloting procedures and voting results are
  appropriate, the Bankruptcy Court could still decline to confirm the Plan if it found that any of the
  statutory requirements for confirmation had not been met, including the requirement that the terms
  of the Plan do not “unfairly discriminate” and are “fair and equitable” to non-accepting Classes.

          Confirmation of the Plan is also subject to certain conditions as described in the Plan. If
  the Plan is not confirmed, it is unclear what Distributions, if any, holders of Allowed Claims would
  receive with respect to their Allowed Claims.

           The Debtor, subject to the terms and conditions of the Plan, reserves the right to modify
  the terms and conditions of the Plan as necessary for confirmation. Any such modifications could
  result in a less favorable treatment of any non-accepting Class, as well as of any Classes junior to
  such non-accepting Class, than the treatment currently provided in the Plan. Such a less favorable
  treatment could include a Distribution of property to the Class affected by the modification of a
  lesser value than currently provided in the Plan or no Distribution of property whatsoever under
  the Plan.

                 (4)     Nonconsensual Confirmation

          In the event that any impaired class of claims or equity interests does not accept a chapter
  11 plan, a bankruptcy court may nevertheless confirm such a plan at the proponent’s request if at
  least one impaired class has accepted the plan (with such acceptance being determined without
  including the vote of any “insider” in such class), and, as to each impaired class that has not
  accepted the plan, the bankruptcy court determines that the plan “does not discriminate unfairly”
  and is “fair and equitable” with respect to the dissenting impaired classes. The Debtor believes that
  the Plan satisfies these requirements and the Debtor may request such nonconsensual confirmation


                                                   39
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                 Entered:01/29/21 18:35:36 Page47 of 49




  in accordance with subsection 1129(b) of the Bankruptcy Code. Nevertheless, there can be no
  assurance that the Bankruptcy Court will reach this conclusion.

                 (5)     Debtor May Object to the Amount or Classification of a Claim

          Except as otherwise provided in the Plan, the Debtor and the Reorganized Debtor reserve
  the right to object to the amount or classification of any Claim under the Plan. The estimates set
  forth in this Disclosure Statement cannot be relied on by any holder of a Claim where such Claim
  is subject to an objection. Any holder of a Claim that is subject to an objection thus may not receive
  its expected share of the estimated Distributions described in this Disclosure Statement.

                 (6)     Risk of Non-Occurrence of the Effective Date

           Although the Debtor believes that the Effective Date may occur quickly after the
  Confirmation Date, there can be no assurance as to such timing, or as to whether the Effective Date
  will, in fact, occur.

                 (7)     Contingencies Not to Affect Votes of Impaired Classes to Accept or
                         Reject the Plan

           The Distributions available to holders of Allowed Claims under the Plan can be affected
  by a variety of contingencies, including, without limitation, whether the Bankruptcy Court orders
  certain Allowed Claims to be subordinated to other Allowed Claims. The occurrence of any and
  all such contingencies, which could affect Distributions available to holders of Allowed Claims
  under the Plan, will not affect the validity of the vote taken by the impaired Class to accept or
  reject the Plan or require any sort of revote by the impaired Class.

           B.    Risk Factors That May Affect Distributions Under the Plan

                 (1)     Debtor Cannot State with any Degree of Certainty What Recovery Will
                         Be Available to Holders of Allowed Claims in Voting Classes

          As indicated, the Distributions available to holders of Allowed Claims under the Plan can
  be affected by a variety of contingencies, including, without limitation, whether the amount of
  Allowed Claims exceed the current estimate of Allowed Claims and/or the resulting effects from
  the coronavirus pandemic.

           C.    Disclosure Statement Disclaimer

                 (1)     Information Contained Herein is for Soliciting Votes

         The information contained in this Disclosure Statement is for the purposes of soliciting
  acceptances of the Plan and may not be relied upon for any other purposes.

                 (2)     No Legal or Tax Advice is Provided to You by this Disclosure Statement

         This Disclosure Statement is not legal advice to you. The contents of this Disclosure
  Statement should not be construed as legal, business or tax advice. Each holder of a Claim or an

                                                   40
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21                Entered:01/29/21 18:35:36 Page48 of 49




  Equity Interest should consult his or her own legal counsel and accountant with regard to any legal,
  tax and other matters concerning his or her Claim or Equity Interest. This Disclosure Statement
  may not be relied upon for any purpose other than to determine how to vote on the Plan or object
  to confirmation of the Plan.

                 (3)     No Admissions Made

          The information and statements contained in this Disclosure Statement will neither (i)
  constitute an admission of any fact or liability by any Entity (including, without limitation, the
  Debtor) nor (ii) be deemed evidence of the tax or other legal effects of the Plan on the Debtor,
  holders of Allowed Claims or Equity Interests or any other parties-in-interest.

                 (4)     Failure to Identity Litigation Claims or Projected Objections

          No reliance should be placed on the fact that a particular litigation Claim or projected
  objection to a particular Claim or Equity Interest is, or is not, identified in this Disclosure
  Statement. The Debtor and the Reorganized Debtor may seek to investigate Claims, File and
  prosecute objections to Claims and Equity Interests, and the Reorganized Debtor may object to
  Claims or bring Causes of Action after the Confirmation or Effective Date of the Plan irrespective
  of whether the Disclosure Statement identifies such Claims, Causes of Action or Objections to
  Claims.

                 (5)     No Waiver of Rights to Object or Right to Recover Transfers and
                         Assets

         The vote by a holder of an Allowed Claim for or against the Plan does not constitute a
  waiver or release of any Claims or rights of the Debtor or the Reorganized Debtor to object to that
  holder’s Allowed Claim, or to bring Causes of Action or recover any preferential, fraudulent or
  other voidable transfer of assets, regardless of whether any Claims or Causes of Action of the
  Debtor or its Estate are specifically or generally identified herein.

                 (6)     Information Was Provided by the Debtor and Was Relied Upon by the
                         Debtor’s Advisors

          Counsel to the Debtor have relied upon information provided by the Debtor in connection
  with the preparation of this Disclosure Statement. Although counsel to the Debtor have performed
  certain limited due diligence in connection with the preparation of this Disclosure Statement, they
  have not verified independently the information contained herein.

                 (7)     Potential Exists for Inaccuracies, and the Debtor Has No Duty to
                         Update

          The Debtor makes the statements contained in this Disclosure Statement as of the date
  hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after that
  date does not imply that there has not been a change in the information set forth herein since that
  date. While the Debtor has used its reasonable business judgment to ensure the accuracy of all of
  the information provided in this Disclosure Statement and in the Plan, the Debtor nonetheless
  cannot, and does not, confirm the current accuracy of all statements appearing in this Disclosure
                                                  41
  52147633;4
Case:19-12400-JGR Doc#:309 Filed:01/29/21               Entered:01/29/21 18:35:36 Page49 of 49




  Statement. Further, although the Debtor may subsequently update the information in this
  Disclosure Statement, the Debtor has no affirmative duty to do so unless ordered to do so by the
  Bankruptcy Court.

                 (8)    No Representations Outside the Disclosure Statement Are Authorized

          No representations concerning or relating to the Debtor, the Bankruptcy Case or the Plan
  are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this
  Disclosure Statement. In deciding whether to vote to accept or reject the Plan, you should not rely
  upon any representations or inducements made to secure your acceptance or rejection of the Plan
  that are other than as contained in, or included with, this Disclosure Statement. You should
  promptly report unauthorized representations or inducements to the counsel for the Debtor and the
  United States Trustee.

           D.    Liquidation Under Chapter 7

          If the Plan is not confirmed, the Bankruptcy Case may be converted to a case under chapter
  7 of the Bankruptcy Code, pursuant to which a trustee would be elected or appointed to liquidate
  the assets of the Debtor for Distribution in accordance with the priorities established by the
  Bankruptcy Code.

  IX.      CONCLUSION

       THE DEBTOR SUBMITS THAT THE PLAN COMPLIES IN ALL RESPECTS
  WITH CHAPTER 11 OF THE BANKRUPTCY CODE AND RECOMMENDS TO
  HOLDERS OF IMPAIRED CLAIMS WHO ARE ENTITLED TO VOTE ON THE PLAN
  THAT THEY VOTE TO ACCEPT THE PLAN.

        THE DEBTOR REMINDS SUCH HOLDERS THAT, TO BE COUNTED, EACH
  BALLOT, SIGNED AND MARKED TO INDICATE THE HOLDER’S VOTE, MUST BE
  RECEIVED BY THE DEBTOR NO LATER THAN 5:00 P.M. (PREVAILING MOUNTAIN
  TIME) ON OR BEFORE [●], 2021, AT THE FOLLOWING ADDRESS: Akerman LLP, 50
  North Laura Street, Suite 3100, Jacksonville, FL 32202, Attn: Amy Leitch.




                                                  42
  52147633;4
